Exhibit 10.2

EXECUTION COPY

 

 

 

ASSET PURCHASE AGREEMENT

DATED AS OF FEBRUARY 5, 2015

BY AND BETWEEN

GENERAL WIRELESS INC.

AND

RADIOSHACK CORPORATION

AND

THE OTHER PARTIES SIGNATORY HERETO

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

          Page   Article I    DEFINITIONS   

Section 1.1

   Definitions      1   

Section 1.2

   Other Definitions and Interpretive Matters      12    Article II    PURCHASE
AND SALE   

Section 2.1

   Purchase and Sale of the Acquired Assets      13   

Section 2.2

   Excluded Assets      14   

Section 2.3

   Assumed Liabilities      15   

Section 2.4

   Excluded Liabilities      15   

Section 2.5

   Assignments      15   

Section 2.6

   Further Assurances      16    Article III    PURCHASE PRICE   

Section 3.1

   Purchase Price      16   

Section 3.2

   Closing Date Payment      16   

Section 3.3

   Consideration Adjustment      17   

Section 3.4

   Discharge of Assumed Liabilities After Closing      19   

Section 3.5

   Allocation of Purchase Price      19   

Section 3.6

   Withholding      19    Article IV    CLOSING   

Section 4.1

   Closing Date      20   

Section 4.2

   Buyer’s Deliveries      20   

Section 4.3

   Sellers’ Deliveries      20    Article V    REPRESENTATIONS AND WARRANTIES OF
SELLERS   

Section 5.1

   Organization and Good Standing      21   

Section 5.2

   Authority; Validity; Consents      21   

Section 5.3

   No Conflict      22   

Section 5.4

   Environmental and Health and Safety Matters      22   

Section 5.5

   Title to Acquired Assets; Real Property Leases      22   

 

i



--------------------------------------------------------------------------------

Table of Contents (continued)

 

          Page  

Section 5.6

   Taxes      23   

Section 5.7

   Legal Proceedings      23   

Section 5.8

   Compliance with Laws; Permits      23   

Section 5.9

   Sufficiency of Assets; Assigned Agreements      23   

Section 5.10

   Brokers or Finders      24   

Section 5.11

   Condition of Inventory and Equipment      24   

Section 5.12

   Labor and Employment      24   

Section 5.13

   Employee Benefit Plans; Employees      25   

Section 5.14

   SEC Reports      25   

Section 5.15

   Privacy and Data Protection      26   

Section 5.16

   No Other Representations or Warranties      26    Article VI   
REPRESENTATIONS AND WARRANTIES OF BUYER   

Section 6.1

   Organization and Good Standing      26   

Section 6.2

   Authority; Validity; Consents      26   

Section 6.3

   No Conflict      27   

Section 6.4

   Availability of Funds; Solvency      27   

Section 6.5

   Litigation      28   

Section 6.6

   Brokers or Finders      28   

Section 6.7

   Condition of Acquired Assets; Representations      28    Article VII   
ACTION PRIOR TO THE CLOSING DATE   

Section 7.1

   Investigation of the Business by Buyer      28   

Section 7.2

   Operations Prior to the Closing Date      29   

Section 7.3

   HSR Act; Reasonable Best Efforts      30   

Section 7.4

   Bankruptcy Court Filings and Approval      32   

Section 7.5

   Bidding Procedures      33   

Section 7.6

   Break-Up Fee; Expense Reimbursement Amount      34   

Section 7.7

   Financing      34   

Section 7.8

   Notification of Certain Matters      35   

Section 7.9

   Employees      36   

Section 7.10

   Damage or Destruction      36   

Section 7.11

   Transition Services Agreement; Identified Party Agreements      37   

Section 7.12

   Letters of Credit      37    Article VIII    ADDITIONAL AGREEMENTS   

Section 8.1

   Taxes      38   

 

ii



--------------------------------------------------------------------------------

Table of Contents (continued)

 

          Page  

Section 8.2

   Payments Received      38   

Section 8.3

   Assigned Agreements; Adequate Assurance of Future Performance      39   

Section 8.4

   Post-Closing Liabilities      39   

Section 8.5

   Post-Closing Books and Records and Personnel      39   

Section 8.6

   Confidentiality      40    Article IX    CONDITIONS PRECEDENT TO OBLIGATIONS
OF BUYER TO CLOSE   

Section 9.1

   Accuracy of Representations      40   

Section 9.2

   Sellers’ Performance      40   

Section 9.3

   No Order      40   

Section 9.4

   Governmental Authorizations      41   

Section 9.5

   Sellers’ Deliveries      41   

Section 9.6

   Sale Order      41   

Section 9.7

   Credit Bid      41   

Section 9.8

   Third Party Agreements      41   

Section 9.9

   Debt Financing      41   

Section 9.10

   Level, Mix and Composition of Inventory      41    Article X    CONDITIONS
PRECEDENT TO THE OBLIGATION OF SELLERS TO CLOSE   

Section 10.1

   Accuracy of Representations      42   

Section 10.2

   Buyer’s Performance      42   

Section 10.3

   No Order      42   

Section 10.4

   Governmental Authorizations      42   

Section 10.5

   Buyer’s Deliveries      42   

Section 10.6

   Sale Order in Effect      42    Article XI    TERMINATION   

Section 11.1

   Termination Events      43   

Section 11.2

   Effect of Termination      45    Article XII    GENERAL PROVISIONS   

Section 12.1

   Public Announcements      45   

Section 12.2

   Notices      45   

Section 12.3

   Amendment; Waiver      46   

Section 12.4

   Entire Agreement      47   

 

iii



--------------------------------------------------------------------------------

Table of Contents (continued)

 

          Page  

Section 12.5

   Assignment      47   

Section 12.6

   Severability      47   

Section 12.7

   Governing Law; Consent to Jurisdiction and Venue; Jury Trial Waiver      48
  

Section 12.8

   Counterparts      49   

Section 12.9

   Parties in Interest; No Third Party Beneficiaries      49   

Section 12.10

   Non-Recourse      49   

Section 12.11

   Schedules; Materiality      49   

Section 12.12

   Specific Performance      49   

Section 12.13

   Survival      50   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.1(a)    Assigned Agreements Schedule 2.1(k)    Other Acquired Assets
Schedule 2.2(d)    Excluded Agreements Schedule 5.1    Jurisdictions
Schedule 5.4    Environmental and Health and Safety Matters Schedule 5.5(a)   
Title to Acquired Assets Schedule 5.5(b)    Real Property Leases Schedule 5.7   
Legal Proceedings Schedule 5.8    Compliance with Laws; Permits Schedule 5.9(a)
   Sufficiency of Acquired Assets Schedule 5.9(b)    Sufficiency and
Enforceability of Assigned Agreements Schedule 5.10    Brokers and Finders
Schedule 5.11(a)    Condition of Inventory Schedule 5.11(b)    Condition of
Equipment Schedule 5.12(b)    Compliance with Employment Laws Schedule 5.12(c)
   Labor Proceedings Schedule 5.13(b)    Retiree Benefits Schedule 5.13(c)   
Employee Benefit Plan Claims Schedule 5.14    SEC Comments Schedule 5.15   
Privacy and Data Protection Schedule 7.2    Operations Prior to the Closing Date
Schedule 9.8    Third Party Agreements

EXHIBITS

 

Exhibit A    Form of Bidding Procedures Order

Exhibit B

   Form of Sale Order

 

v



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of February 5, 2015
(the “Effective Date”), by and between GENERAL WIRELESS INC., a Delaware
corporation (“Buyer”), and RADIOSHACK CORPORATION, a Delaware corporation, and
its Subsidiaries set forth on Annex A hereto (collectively, “Sellers” and each
individually a “Seller”). Capitalized terms used herein and not otherwise
defined herein have the meaning set forth in Article I.

RECITALS

WHEREAS, Sellers are engaged in the business of operating retail stores in the
United States;

WHEREAS, Sellers intend to file a voluntary petition for relief (the “Filing”)
commencing a case under chapter 11 of the Bankruptcy Code in the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”);

WHEREAS, Sellers desire to sell to Buyer all of the Acquired Assets (defined
below) and transfer to Buyer the Assumed Liabilities (defined below) and Buyer
desires to purchase from Sellers all of the Acquired Assets and assume all of
the Assumed Liabilities, in each case upon the terms and conditions hereinafter
set forth;

WHEREAS, the execution and delivery of this Agreement and Sellers’ ability to
consummate the transactions set forth in this Agreement are subject to, among
other things, the entry of the Sale Order under, inter alia, Sections 363 and
365 of the Bankruptcy Code; and

WHEREAS, the Parties desire to consummate the proposed transaction as promptly
as practicable after the Bankruptcy Court enters the Sale Order.

NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties and covenants
herein contained, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged and intending to be legally bound
hereby, the Parties agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. For purposes of this Agreement, the following terms
have the meanings specified or referenced below.

“Acquired Assets” shall have the meaning set forth in Section 2.1.

“Acquired Store Schedule” shall have the meaning set forth in the definition of
Acquired Stores.



--------------------------------------------------------------------------------

“Acquired Stores” means (i) the retail stores identified on the preliminary
schedule of acquired stores provided by Buyer to Sellers on February 4, 2015
(the “Acquired Store Schedule”) and (ii) any additional retail stores operated
by Sellers in the United States that Buyer determines, in its sole discretion,
to add to the Acquired Store Schedule within 30 days following the Effective
Date by providing Sellers with written notice thereof (any stores so added to
the Acquired Store Schedule, the “Additional Acquired Stores”), provided that
Buyer shall not be permitted to add Additional Acquired Stores to the Acquired
Store Schedule to the extent any such addition would cause the total number of
stores identified on the Acquired Store Schedule to exceed 2,400 stores, but
excluding (iii) any retail stores identified on the Acquired Store Schedule that
Buyer determines, in its sole discretion, to remove from the Acquired Store
Schedule no later than two Business Days prior to the Auction by providing
Sellers with written notice thereof (any stores so removed from the Acquired
Store Schedule, the “Excluded Acquired Stores”), provided that Buyer shall not
be permitted to reduce the total number of stores identified on the Acquired
Store Schedule below 1,500 stores. For the avoidance of doubt, a single retail
store may constitute both an Additional Acquired Store and an Excluded Acquired
Store for purposes of the provisions of this Agreement, in which case such
retail store would not constitute an Acquired Store for purposes of this
Agreement.

“Additional Acquired Stores” shall have the meaning set forth in the definition
of Acquired Stores.

“Adjustment Amount” shall have the meaning set forth in Section 3.3(c)(ii).

“Affected Assets” shall have the meaning set forth in Section 7.10.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such other
Person. For purposes of this definition, “control” when used with respect to any
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise, and the terms “controlling” and “controlled” have
correlative meanings.

“Agreement” shall have the meaning set forth in the Preamble.

“Allocation Schedule(s)” shall have the meaning set forth in Section 3.5.

“Alternative Transaction” means a transaction or series of related transactions
(whether by asset sale, equity purchase, merger or otherwise) pursuant to which
Sellers enter into an agreement to sell or sell all or any non-de minimis
portion of the Acquired Assets (excluding the sale of Inventory by Sellers
conducted in the Ordinary Course of Business and any Permitted Inventory
Reduction) or any group of assets that includes all or any non-de minimis
portion of the Acquired Assets (excluding the sale of Inventory by Sellers
conducted in the Ordinary Course of Business and any Permitted Inventory
Reduction), to a Person other than Buyer, as the highest or best offer, in
accordance with the Bidding Procedures Order or otherwise; provided that solely
for purposes of determining whether any transaction or series of related
transactions is an “Alternative Transaction”, the Acquired Assets shall not be
deemed to include any assets, properties or rights that do not constitute
Acquired Assets pursuant to the provisions of this Agreement, including pursuant
to the definition of “Acquired Stores” and Section 7.8, at the time of such
determination.

 

2



--------------------------------------------------------------------------------

“Assigned Agreements” means the Real Property Leases and any other Contracts
listed or described in Schedule 1.1(a) (as may be amended pursuant to
Section 7.8).

“Assumed Consumer Liabilities” means all Liabilities of the Business with
respect to (i) store or customer credits, sales promotions, rebates, coupons and
gift cards and certificates (but only if such Liabilities are required by Law
(subject to Order of the Bankruptcy Court) or by Order of the Bankruptcy Court
to be honored by Sellers’ stores immediately prior to the Closing) and
(ii) returns of goods or merchandise, customer prepayments and overpayments,
customer refunds, credits, reimbursements and related adjustments with respect
to goods or merchandise, in each case that arise from the operation of the
Business prior to the Closing, but only to the extent that such Liabilities
become payable or are otherwise required to be honored within thirty (30) days
following the Closing.

“Assumed Liabilities” shall have the meaning set forth in Section 2.3.

“Auction” shall have the meaning set forth in the Bidding Procedures.

“Avoidance Actions” means any and all claims for relief of Sellers under chapter
5 of the Bankruptcy Code, or state fraudulent conveyance, fraudulent transfer or
other similar state laws.

“Bankruptcy Case” means the bankruptcy case to be commenced by Sellers under
Chapter 11 of the Bankruptcy Code in the Bankruptcy Court.

“Bankruptcy Code” means Title 11 of the United States Code, Sections 101 et seq.

“Bankruptcy Court” shall have the meaning set forth in the Recitals.

“Bidding Procedures” means the bidding procedures substantially in the form
attached as Exhibit 1 to the Bidding Procedures Order, to be approved by the
Bankruptcy Court pursuant to the Bidding Procedures Order.

“Bidding Procedures Order” means the Order of the Bankruptcy Court, pursuant to
Sections 105(a), 363 and 365 of the Bankruptcy Code: (a) authorizing and
scheduling the Auction; (b) approving procedures for the submission of Qualified
Bids; (c) approving the Break-Up Fee and the Expense Reimbursement Amount;
(d) scheduling a hearing to consider approval of such sale; and (e) approving
the form and manner of notice of the Auction procedures and Sale Hearing, which
Order shall be substantially in the form attached hereto as Exhibit A with such
changes as are not adverse to Buyer or as the Parties may mutually agree.

“Break-Up Fee” shall have the meaning set forth in Section 7.6(a).

“Business” means the business of operating the Acquired Stores and other
Acquired Assets in substantially the same manner as operated during the 12-month
period prior to the date hereof.

 

3



--------------------------------------------------------------------------------

“Business Day” means any day of the year, other than a Saturday or Sunday, on
which national banking institutions in New York, New York are open to the public
for conducting business and are not required or authorized by Law to close.

“Buyer” shall have the meaning set forth in the Preamble.

“Buyer Termination Notice” shall have the meaning set forth in
Section 11.1(b)(i).

“Buyer’s Interim Access Manager” shall have the meaning set forth in
Section 7.1.

“Cash Consideration” means (i) an amount equal to $3,000 multiplied by the
number of Acquired Stores, plus (ii) the amount, if any, by which the amount of
the Estimated Credit Bid Consideration exceeds the amount of debt under the
Credit Facilities held by Buyer at the Closing.

“Challenge” shall have the meaning set forth in the definition of Final Order.

“Claims” means all claims, causes of action, rights of recovery (including
rights of indemnity, warranty rights, rights of contribution, rights to refunds
and rights to reimbursement) and rights of set-off, in each case, of whatever
kind or description against any Person.

“Closing” shall have the meaning set forth in Section 4.1.

“Closing Date” shall have the meaning set forth in Section 4.1.

“Closing Legal Impediment” shall have the meaning set forth in Section 9.3.

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended and as codified in Section 4980B of the Code and Part 6 of Subtitle B of
Title I of ERISA.

“Code” means the Internal Revenue Code of 1986, as amended.

“Contract” means any contract, agreement, undertaking, lease, sublease, license,
sublicense, sales order, purchase order or other commitment, whether written or
oral (including commitments to enter into any of such), that is binding on any
Person or any part of its property under applicable Law.

“Credit Bid” means a credit by the Buyer against an amount of debt under the
Credit Facilities held by Buyer equal to the lesser of (x) Credit Bid
Consideration and (y) the amount of debt under the Credit Facilities held by
Buyer at the Closing pursuant to Section 363(k) of the Bankruptcy Code.

“Credit Bid Consideration” means an amount equal to (i) the aggregate Inventory
Value with respect to the Acquired Stores as of the Closing, provided that the
calculation of “Credit Bid Consideration” shall not include any Inventory Value
with respect to any Acquired Store in respect of Inventory at such Acquired
Store as of the Closing that is in excess of the Projected Inventory for such
Acquired Store, plus (ii) an amount equal to the amount of Petty Cash, minus
(iii) the aggregate amount of all Assumed Consumer Liabilities, minus (iv) the
aggregate amount of all Damage or Destruction Losses and Equipment Losses
determined pursuant to Section 7.10.

 

4



--------------------------------------------------------------------------------

“Credit Facilities” means the DIP Credit Facility and the credit facilities
established under the Pre-Petition Credit Agreement.

“Cure Costs” means amounts that must be paid and obligations that otherwise must
be satisfied, including pursuant to Sections 365(b)(1)(A) and (B) of the
Bankruptcy Code, in connection with the assumption and/or assignment of the
Assigned Agreements, as determined by the Bankruptcy Court pursuant to the
procedures in the Bidding Procedures Order.

“Damage or Destruction Loss” shall have the meaning set forth in Section 7.10.

“Debt Financing” means debt financing in an amount and on terms satisfactory to
Buyer in its sole discretion.

“Debt Financing Commitment” means a binding financing commitment (including
pursuant to a commitment letter) pursuant to which one or more lenders have
committed to provide Buyer with the Debt Financing, subject to the terms and
conditions therein.

“DIP Credit Agreement” means that certain Debtor-In-Possession Credit Agreement
to be entered into by and among RadioShack Corporation, the other persons party
thereto that are designated as credit parties, Cantor Fitzgerald Securities, as
agent for all lenders, and the other financial institutions party thereto as
lenders.

“DIP Credit Facility” means the credit facilities established under the DIP
Credit Agreement.

“Divestiture Action” shall have the meaning set forth in Section 7.3(c).

“Documents” means (a) all books, records, files, invoices, inventory records,
product specifications, customer lists and other customer-related information,
cost and pricing information, supplier lists, business plans, personnel records,
catalogs, customer literature, quality control records and manuals and credit
records of customers and (b) Marketing Materials, in each case of clauses (a)
and (b) relating to the Business, any Acquired Store, any Acquired Asset or any
Transferred Employee, in each case including all data and other information
stored on hard drives (including those located on remote servers, whether
operated by Sellers or by third-party providers), discs, tapes or other media.

“DOJ” shall have the meaning set forth in Section 7.3(a).

“Effective Date” shall have the meaning set forth in the Preamble.

“Employee Benefit Plan” means any “employee benefit plan” (as defined in ERISA
§ 3(3)) and any other benefit or compensation plan, program, agreement or
arrangement maintained, sponsored, or contributed or required to be contributed
to by any Seller or any ERISA Affiliate or with respect to which any Seller or
any ERISA Affiliate has any Liability.

 

5



--------------------------------------------------------------------------------

“Encumbrance” means any charge, lien, claim, mortgage, lease, sublease,
hypothecation, deed of trust, pledge, security interest, option, right of use or
possession, right of first offer or first refusal, easement, servitude,
restrictive covenant, encroachment, encumbrance, or other similar restriction of
any kind.

“Environmental, Health and Safety Laws” shall have the meaning set forth in
Section 5.4(a).

“Equipment” means all furniture, trade fixtures, equipment, computers, servers,
telephones, laptop computers, machinery, apparatus, appliances, implements,
signage, office supplies and all other tangible personal property of every kind
and description owned by Sellers.

“Equipment Loss” shall have the meaning set forth in Section 7.10.

“Equity Commitment Letter” shall have the meaning set forth in Section 6.4(a).

“Equity Commitment Party” shall have the meaning set forth in Section 6.4(a).

“Equity Financing” shall have the meaning set forth in Section 6.4(a).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and all Laws issued thereunder.

“ERISA Affiliate” means any Person that, at any relevant time, is or was treated
as a single employer with any Seller for purposes of Code § 414.

“Escrow Account” shall have the meaning set forth in Section 3.2.

“Escrow Agent” means a bank to be agreed in good faith by the Parties promptly
after the Effective Date.

“Escrow Agreement” means an escrow agreement, to be dated as of the Closing
date, by and among Buyer, RadioShack Corporation and the Escrow Agent, in the
form to be agreed reasonably and in good faith by the Parties promptly after the
Effective Date.

“Escrow Deposit” means the lesser of $10,000,000 and the amount by which Cash
Consideration paid at Closing was increased pursuant to clause (ii) of the
definition of Cash Consideration.

“Estimated Credit Bid Consideration” shall have the meaning set forth in
Section 3.3(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Acquired Stores” shall have the meaning set forth in the definition of
Acquired Stores.

“Excluded Assets” shall have the meaning set forth in Section 2.2.

“Excluded Liabilities” shall have the meaning set forth in Section 2.4.

 

6



--------------------------------------------------------------------------------

“Expense Reimbursement Amount” shall have the meaning set forth in
Section 7.6(a).

“Filing” shall have the meaning set forth in the Recitals.

“Final Credit Bid Consideration” shall have the meaning set forth in
Section 3.3(b).

“Final Order” means an action taken or order issued by the applicable
Governmental Authority (a) as to which no appeal, notice of appeal, motion to
amend or make additional findings of fact, motion to alter or amend judgment,
motion for rehearing or motion for new trial, request for stay, motion or
petition for reconsideration, application or request for review, or other
similar motion, application, notice or request (collectively, a “Challenge”) has
been timely filed, or, if any of the foregoing has been timely filed, it has
been disposed of in a manner that upholds and affirms the subject order in all
respects without the possibility for further Challenge thereon; or (b) as to
which the time for instituting or filing a Challenge shall have expired.

“Financing” shall have the meaning set forth in Section 6.4(a).

“FTC” shall have the meaning set forth in Section 7.3(a).

“Governmental Authority” means any United States federal, state, municipal or
local or any foreign government, governmental agency or authority, or regulatory
or administrative authority, or any court, tribunal or judicial body having
jurisdiction, including the Bankruptcy Court.

“Governmental Authorization” means any approval, consent, license, permit,
waiver or other authorization issued, granted or otherwise made available by or
under the authority of any Governmental Authority.

“Hazardous Substance” means any “toxic substance,” “hazardous pollutant,”
“hazardous waste,” “hazardous material” or “hazardous substance” under any
Environmental, Health and Safety Laws.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the relevant rules and regulations thereunder.

“Identified Party” shall have the meaning set forth in Section 9.8.

“Inventory” means all finished goods and other merchandise held for retail sale
or lease, including those held for display or demonstration or out on lease or
consignment.

“Inventory Value” means, with respect to any Acquired Store, an amount equal to
the product of (x) 85%, multiplied by (y) the book value of “Eligible Inventory”
(as such term is defined in the DIP Credit Agreement) located at such Acquired
Store as of the Closing, calculated on a basis consistent with the valuation of
the book value inventory included in the SEC Reports and the Sellers’ ledgers
provided to Buyer prior to the date hereof.

“IRS” means the Internal Revenue Service.

 

7



--------------------------------------------------------------------------------

“IT Systems” means the information technology systems (including related
hardware and software) used in the operation of the Business.

“Knowledge” means, with respect to any matter in question, in the case of
Sellers, the knowledge, after reasonable inquiry, of Robert Donohoo, Justin
Johnson and Kevin Krautkramer, with respect to such matter.

“Law” means any foreign or domestic law, statute, code, ordinance, rule,
regulation, order, judgment, writ, stipulation, award, injunction or decree by
any Governmental Authority.

“Letter of Credit” shall have the meaning set forth in the DIP Credit Agreement
or the Pre-Petition Credit Agreement (as applicable).

“L/C Reimbursement Obligation” shall have the meaning set forth in the DIP
Credit Agreement or the Pre-Petition Credit Agreement (as applicable).

“Liability” means any debt, loss, claim, damage, demand, fine, judgment,
penalty, liability or obligation (whether known or unknown, asserted or
unasserted, absolute or contingent, accrued or unaccrued, liquidated or
unliquidated, or due or to become due).

“Marketing Materials” means all marketing materials, marketing research data,
customer and sales information, product literature, promotional materials and
data, advertising and display materials (including all underlying designs,
samples, charts, diagrams, photos and electronic files related to the foregoing)
and all training materials, in each case in whatever form or medium (e.g.,
audio, visual, digital or print) held in any Seller’s name and related to any
Acquired Store or Acquired Asset as of the Closing Date.

“Material Adverse Effect” means any effect, change, condition, circumstance,
development or event that, individually or in the aggregate with all other
effects, changes, conditions, circumstances, developments and events (a) has
had, or would reasonably be expected to have, a material adverse effect on the
Business (excluding the Excluded Assets and the Excluded Liabilities), taken as
a whole, excluding any effect, change, condition, circumstance, development or
event that results from or arises out of: (i) the execution and delivery of this
Agreement or the announcement thereof or the pendency or consummation of the
transactions contemplated hereby; (ii) geopolitical conditions or any outbreak
or escalation of hostilities or acts of terrorism or war or any effect, change
or event that is otherwise generally applicable to the industries and markets in
which Sellers operate; (iii) any hurricane, tornado, flood, earthquake or other
natural disaster; (iv) changes in (or proposals to change) Laws or accounting
regulations or principles; (v) the Filing or any announced liquidation of the
Sellers or their assets; (vi) any WARN announcements; or (vii) any action
expressly contemplated by this Agreement or taken at the written request of
Buyer; provided, however, that in the case of clauses (ii), (iii) and (iv) of
this paragraph, such effects, changes or events shall be taken into account in
determining whether any material adverse effect has occurred to the extent that
any such effects, changes or events have, or would reasonably be expected to
have, a disproportionate effect on the Business (excluding the Excluded Assets
and the Excluded Liabilities) as compared to other similarly situated businesses
or (b) would reasonably be expected to prevent or materially impair the ability
of Sellers to consummate the transactions contemplated by this Agreement.

 

8



--------------------------------------------------------------------------------

“Multiemployer Plan” means any “multiemployer plan” (as defined in ERISA §
3(37)) contributed to by any Seller or any ERISA Affiliate or with respect to
which any Seller or any ERISA Affiliate has any Liability.

“Order” means any award, writ, injunction, judgment, order or decree entered,
issued, made or rendered by any Governmental Authority.

“Ordinary Course of Business” means the operation of the Business in the
ordinary and usual course consistent with past practice and custom of Sellers.

“Outside Date” shall have the meaning set forth in Section 11.1(a)(iii).

“Party” or “Parties” means, individually or collectively, Buyer and Sellers.

“Permits” means all franchises, grants, authorizations, licenses, permits,
easements, variances, exceptions, consents, certificates, approvals, clearances
and Orders of a Governmental Authority that are necessary for Sellers to own,
lease and operate the Acquired Stores and Acquired Assets or to carry on the
Business as it is now being conducted.

“Permitted Encumbrances” means (a) Encumbrances for utilities and current Taxes
not yet due and payable, (b) immaterial materialmans’, mechanics’, artisans’,
shippers’, warehousemans’, landlords’ or other similar common law or statutory
liens incurred in the Ordinary Course of Business, (c) Encumbrances that do not
materially impair the value of or interfere with the use of the assets to which
they relate, and (d) with respect to real property, zoning restrictions,
building codes and other land use laws regulating the use or occupancy of real
property, and defects of title, easements, rights of way, covenants and
restrictions that do not, individually or in the aggregate, materially impair
the use of such real property.

“Permitted Inventory Reduction” means a reduction in Inventory at any Acquired
Store, solely for the purpose of reducing such Inventory to a level that is not
materially less than the Projected Inventory for such Acquired Store, and only
to the extent that the mix and composition of Inventory at such Acquired Store
prior to such reduction is substantially the same as the mix and composition of
Inventory at such Acquired Store following such reduction.

“Person” means any individual, corporation (including any non-profit
corporation), partnership, limited liability company, joint venture, estate,
trust, association, organization or other entity or Governmental Authority.

“Petty Cash” means petty cash and register cash located at any Acquired Store as
of immediately prior to the Closing.

“Pre-Paid Expenses” means all deposits and prepaid charges and expenses of
Sellers as of the Closing Date to the extent related to an Assigned Agreement
and after applying any such deposits, prepaid charges and expenses against any
Cure Costs payable to the third party to whom such deposits, prepaid charges and
expenses were paid.

 

9



--------------------------------------------------------------------------------

“Pre-Petition Credit Agreement” means the Credit Agreement, dated as of
December 10, 2013 and as amended, among RadioShack Corporation, certain
subsidiaries of RadioShack Corporation that are designated as credit parties,
the lenders party thereto and Cantor Fitzgerald Securities (as successor to GE
Capital), as agent for such lenders.

“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative or investigative)
commenced, brought, conducted, or heard by or before, or otherwise involving,
any Governmental Authority, other than an Avoidance Action.

“Projected Inventory” means, with respect to an Acquired Store, the level, mix
and composition of Inventory projected to be at such Acquired Store as of the
Closing by mutual agreement of the Buyer and Seller within ten (10) days
following the date hereof.

“Qualified Bid” shall have the meaning set forth in the Bidding Procedures.

“Real Property Leases” means all leases, subleases and other occupancy Contracts
pursuant to which Sellers or their Affiliates use or occupy any real property of
any Acquired Store.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping or disposing of a Hazardous
Substance into the environment.

“Representative” means, with respect to a particular Person, any director,
officer, employee, agent, consultant, advisor or other representative of such
Person, including legal counsel, accountants and financial advisors.

“Retained Subsidiaries” means all direct and indirect Subsidiaries of Seller.

“Sale Hearing” means the hearing conducted by the Bankruptcy Court to approve
the transactions contemplated by this Agreement.

“Sale Order” means an Order of the Bankruptcy Court approving this Agreement and
the transactions contemplated hereby, which Order shall be substantially in the
form attached hereto as Exhibit B with such changes as are not adverse to Buyer
or as the Parties may mutually agree.

“SEC Reports” shall have the meaning set forth in Section 5.14.

“Securities Act” means the Securities Act of 1933, as amended.

“Sellers” and “Seller” shall have the meaning set forth in the Preamble.

“Sellers Termination Notice” shall have the meaning set forth in
Section 11.1(c)(i).

“Sellers’ Interim Access Manager” shall have the meaning set forth in
Section 7.1.

 

10



--------------------------------------------------------------------------------

“Subsidiary” means any entity with respect to which a specified Person (or a
Subsidiary thereof) has the power, through the ownership of securities or
otherwise, to elect a majority of the directors or similar managing body.

“Successful Bidder” shall have the meaning set forth in the Bidding Procedures.

“Tax” or “Taxes” means any federal, state, provincial, local, municipal, foreign
or other income, alternative, minimum, add-on minimum, accumulated earnings,
personal holding company, franchise, capital stock, net worth, capital, profits,
intangibles, windfall profits, gross receipts, value added, sales, use, goods
and services, excise, customs duties, transfer, conveyance, mortgage,
registration, stamp, documentary, recording, premium, severance, environmental
(including taxes under Section 59A of the Code), natural resources, real
property, personal property, ad valorem, intangibles, rent, occupancy, license,
occupational, employment, unemployment insurance, social security, disability,
workers’ compensation, payroll, health care, withholding, estimated or other
similar tax, duty, levy or other governmental charge or assessment or deficiency
thereof (including all interest and penalties thereon and additions thereto), in
each case imposed by any Governmental Authority.

“Tax Return” means any return, declaration, report, claim for refund,
information return or other document (including any related or supporting
estimates, elections, schedules, statements, or information) filed with or
required to be filed with any Governmental Authority in connection with the
determination, assessment or collection of any Tax or the administration of any
laws, regulations or administrative requirements relating to any Tax.

“Term Sheets” shall have the meaning set forth in Section 9.8.

“Third Party” means a Person who or which is neither a Party nor an Affiliate of
a Party.

“Transaction Documents” means this Agreement and any other agreements,
instruments or documents entered into pursuant to this Agreement.

“Transfer Taxes” shall have the meaning set forth in Section 8.1(a).

“Transferred Employee” shall have the meaning set forth in Section 7.9.

“Transition Services Agreement” means a transition services agreement (including
all schedules thereto), to be dated as of the Closing date, by and among Buyer
and certain of the Sellers, in a form that is acceptable to each of the Parties
in its sole discretion (it being understood that certain services thereunder may
be provided from Sellers to Buyer and/or from Buyer to Sellers, including with
respect to assets set forth on Schedule 2.1(k)).

“Treasury Regulations” means the regulations promulgated by the U.S. Treasury
Department pursuant to the Code.

“WARN Act” means the Worker Adjustment and Retraining Notification Act of 1988,
as amended, any similar Law, and the rules and regulations thereunder.

 

11



--------------------------------------------------------------------------------

Section 1.2 Other Definitions and Interpretive Matters.

(a) Unless otherwise indicated to the contrary in this Agreement by the context
or use thereof:

(i) When calculating the period of time before which, within which or following
which any act is to be done or step taken pursuant to this Agreement, the date
that is the reference date in calculating such period shall be excluded. If the
last day of such period is a day other than a Business Day, the period in
question shall end on the next succeeding Business Day.

(ii) Any reference in this Agreement to $ means U.S. dollars.

(iii) Unless the context otherwise requires, all capitalized terms used in the
Exhibits and Schedules shall have the respective meanings assigned in this
Agreement. No reference to or disclosure of any item or other matter in the
Exhibits and Schedules shall be construed as an admission or indication that
such item or other matter is material or that such item or other matter is
required to be referred to or disclosed in the Exhibits and Schedules. No
disclosure in the Exhibits and Schedules relating to any possible breach or
violation of any Contract or Law shall be construed as an admission or
indication that any such breach or violation exists or has actually occurred.
Any information, item or other disclosure set forth in any Schedule shall be
deemed to have been set forth in all other applicable Schedules if the relevance
of such disclosure to such other Schedule is reasonably apparent from the facts
specified in such disclosure. All Exhibits and Schedules attached or annexed
hereto or referred to herein are hereby incorporated in and made a part of this
Agreement as if set forth in full herein.

(iv) Any reference in this Agreement to gender includes all genders, and words
importing the singular number also include the plural and vice versa.

(v) The provision of a table of contents, the division of this Agreement into
Articles, Sections and other subdivisions and the insertion of headings are for
convenience of reference only and shall not affect or be utilized in the
construction or interpretation of this Agreement. All references in this
Agreement to any “Section”, “Article”, “Schedule” or “Exhibit” are to the
corresponding Section, Article, Schedule or Exhibit of or to this Agreement
unless otherwise specified.

(vi) Words such as “herein,” “hereof” and “hereunder” refer to this Agreement as
a whole and not merely to a subdivision in which such words appear, unless the
context otherwise requires.

(vii) The word “including” or any variation thereof means “including, without
limitation,” and shall not be construed to limit any general statement that it
follows to the specific or similar items or matters immediately following it.

(b) No Strict Construction. Buyer, on the one hand, and Sellers, on the other
hand, participated jointly in the negotiation and drafting of this Agreement,
and, in the event an ambiguity or question of intent or interpretation arises,
this Agreement shall be construed as jointly drafted by Buyer, on the one hand,
and Sellers, on the other hand, and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any

 

12



--------------------------------------------------------------------------------

provision of this Agreement. Without limitation as to the foregoing, no rule of
strict construction construing ambiguities against the draftsperson shall be
applied against any Person with respect to this Agreement.

ARTICLE II

PURCHASE AND SALE

Section 2.1 Purchase and Sale of the Acquired Assets. Upon the terms and subject
to the conditions of this Agreement, on the Closing Date, Sellers shall sell,
transfer, assign, convey and deliver, or cause to be sold, transferred,
assigned, conveyed and delivered, to Buyer, and Buyer shall purchase, all right,
title and interest of Sellers in, to or under (collectively, excluding any
Excluded Assets, the “Acquired Assets”):

(a) all Inventory located at any Acquired Store as of immediately prior to the
Closing;

(b) all Equipment located at any Acquired Store as of immediately prior to the
Closing;

(c) all Assigned Agreements and all Avoidance Actions against any current or
former supplier, vendor or landlord of the Sellers or the Business who is a
party to an Assigned Agreement;

(d) all Petty Cash;

(e) all Permits and pending applications therefor;

(f) all Pre-Paid Expenses;

(g) all goodwill associated with the Acquired Assets;

(h) all Documents (other than those described in Section 2.2(c)) to the extent
available and permitted by applicable Laws;

(i) all Claims (other than returns of merchandise for warranty claims) to the
extent arising out of, or relating to, any Acquired Store or Acquired Asset;

(j) all rights of Sellers under non-disclosure or confidentiality, non-compete,
or non-solicitation agreements relating to the Business, any Acquired Store or
any Acquired Asset (or any portion thereof); and

(k) any other assets, properties and rights listed on Schedule 2.1(k).

 

13



--------------------------------------------------------------------------------

Section 2.2 Excluded Assets. Notwithstanding anything herein to the contrary,
the Acquired Assets shall not include any of the following (collectively, the
“Excluded Assets”):

(a) each Seller’s rights under this Agreement and the Transaction Documents
(including the right to receive the Purchase Price delivered to Sellers pursuant
to this Agreement);

(b) other than Petty Cash, all cash and cash equivalents, including checks,
commercial paper, treasury bills, certificates of deposit and other bank
deposits, securities, securities entitlements, instruments and other investments
of Sellers and all bank accounts and securities accounts;

(c) all Documents prepared in connection with this Agreement or the transactions
contemplated hereby or primarily relating to the Bankruptcy Case, all minute
books, corporate records (such as stock registers) and organizational documents
of Sellers and the Retained Subsidiaries, Tax Returns, other Tax work papers,
and all other Documents not related to the Business, the Acquired Stores, the
Acquired Assets or the Transferred Employees;

(d) any Contract that is not an Assigned Agreement, including the Contracts
listed on Schedule 2.2(d), which Schedule may be modified in accordance with
Section 7.8;

(e) any Tax refunds, rebates or credits of Sellers;

(f) all Claims and Proceedings of Sellers (other than Claims described in
Section 2.1(i));

(g) other than as set forth in Section 2.1(c), the Avoidance Actions;

(h) all employees of the Sellers (other than Transferred Employees), all
Employee Benefit Plans and all funding vehicles and assets of all Employee
Benefit Plans;

(i) any security deposits or pre-paid expenses (other than the Pre-Paid
Expenses);

(j) all insurance policies and binders, all claims, refunds and credits from
insurance policies or binders due or to become due with respect to such policies
or binders and all rights to proceeds thereof (other than as described in
Section 2.1(i));

(k) all shares of capital stock or other equity interests of any Seller or
Retained Subsidiary or securities convertible into or exchangeable or
exercisable for shares of capital stock or other equity interests of any Seller,
Retained Subsidiary or any other Person;

 

14



--------------------------------------------------------------------------------

(l) other than as described in Sections 2.1(a), 2.1(b) or 2.1(k), all Inventory
and Equipment located at any distribution centers or retail stores operated by
Sellers or any franchisees or licensees of Sellers;

(m) all real property owned by any Seller, including all facilities, fixtures
and improvements thereon; and

(n) any assets, properties and rights of any Sellers other than the Acquired
Assets.

Section 2.3 Assumed Liabilities. Upon the terms and subject to the conditions of
this Agreement, at the Closing, Buyer shall assume and agree to perform and
discharge, when due (in accordance with their respective terms and subject to
the respective conditions thereof), the following Liabilities (collectively, the
“Assumed Liabilities”):

(a) all Liabilities arising from the ownership of the Acquired Assets and the
operation of the Acquired Stores by Buyer after the Closing, it being understood
and agreed that, subject to Sections 2.3(b) and (c), Liabilities arising from
the ownership of the Acquired Assets or the operation of the Acquired Stores
prior to the Closing (including the sale of Inventory by Sellers and their
Affiliates prior to the Closing) shall not constitute Assumed Liabilities
regardless of when the obligation to pay such Liabilities arises;

(b) all Assumed Consumer Liabilities;

(c) the Cure Costs associated with any Assigned Agreements; and

(d) all Liabilities under the Assigned Agreements arising after the Closing.

Section 2.4 Excluded Liabilities. Notwithstanding any provision in this
Agreement to the contrary, Buyer shall not assume and shall not be obligated to
assume or be obliged to pay, perform or otherwise discharge, and Sellers shall
be solely and exclusively liable with respect to, any Liability of any Seller or
Retained Subsidiary that is not an Assumed Liability (such Liabilities,
collectively, the “Excluded Liabilities”).

Section 2.5 Assignments. Sellers shall transfer and assign all Assigned
Agreements and Permits to Buyer, and Buyer shall assume all Assigned Agreements
and Permits from Sellers, as of the Closing pursuant to, inter alia, Section 365
of the Bankruptcy Code and the Sale Order. To the maximum extent permitted by
the Bankruptcy Code or other applicable Law, the Assigned Agreements and Permits
shall be assumed by Sellers and assigned to Buyer as of the Closing Date.
Notwithstanding anything to the contrary in this Agreement, to the extent that
the assignment to Buyer of any Assigned Agreement or Permit is not permitted by
Law or is not permitted without the consent of another Person and, in the case
of the Assigned Agreements and Permits that are the subject of Section 365 of
the Bankruptcy Code and the Sale Order, as applicable, such restriction cannot
be effectively overridden or canceled by the Sale Order, or other related order
of the Bankruptcy Court, then this Agreement will not be deemed to constitute an
assignment or an undertaking or attempt to assign the same or any right or
interest therein if such consent is not given and the Closing shall proceed with
respect to the remaining

 

15



--------------------------------------------------------------------------------

Assigned Agreements and Permits without any reduction in the Purchase Price,
provided, however, that Sellers will use their commercially reasonable efforts
to obtain any such consents to assign such Assigned Agreements and Permits to
Buyer.

Section 2.6 Further Assurances. At the Closing, Sellers shall execute and
deliver to Buyer such other instruments of transfer as shall be reasonably
necessary or appropriate to vest in Buyer good and indefeasible title to the
Acquired Assets free and clear of all Encumbrances (other than Permitted
Encumbrances) and to comply with the purposes and intent of this Agreement and
such other instruments as shall be reasonably necessary or appropriate to
evidence the assignment by Sellers and assumption by Buyer of the Assigned
Agreements, and each of Sellers, on the one hand, and Buyer, on the other hand,
shall use its commercially reasonable efforts to take, or cause to be taken, all
appropriate action, do or cause to be done all things necessary, proper or
advisable under applicable Law, and execute and deliver such documents and other
papers, as may be required to consummate the transactions contemplated by this
Agreement at or after the Closing; provided that nothing in this Section 2.6
shall prohibit Sellers from ceasing operations or winding up their affairs
following the Closing. In furtherance and not in limitation of the foregoing, in
the event that any of the Acquired Assets shall not have been conveyed at
Closing, Sellers shall use commercially reasonable efforts to convey such
Acquired Assets to Buyer as promptly as practicable after the Closing, and
pending such conveyance shall provide the applicable benefits thereof to Buyer
in a manner consistent in all material respects with past practice. Prior to the
Closing, the Parties shall cooperate in good faith to identify any Acquired
Assets that may not be able to be conveyed at Closing.

ARTICLE III

PURCHASE PRICE

Section 3.1 Purchase Price. The purchase price for the purchase, sale,
assignment and conveyance of Sellers’ right, title and interest in, to and under
the Acquired Assets shall consist of:

(a) cash in the amount of the Cash Consideration; plus

(b) a credit against an amount of debt under the Credit Facilities held by Buyer
equal to the lesser of (x) the Estimated Credit Bid Consideration and (y) the
amount of debt under the Credit Facilities held by Buyer at the Closing pursuant
to Section 363(k) of the Bankruptcy Code; plus or minus

(c) the amount, if any, of the difference between the Final Credit Bid
Consideration and the Estimated Credit Bid Consideration, which amount shall be
added to, or subtracted from, the purchase price in accordance with Section 3.3;
plus

(d) the assumption of the Assumed Liabilities (including all Cure Costs
associated with the Assigned Agreements).

Section 3.2 Closing Date Payment. At the Closing, Buyer shall (i) pay to Sellers
cash by wire transfer of immediately available funds in an amount equal to the
Cash Consideration minus the Escrow Deposit, (ii) credit an amount of debt under
the Credit Facilities held by Buyer

 

16



--------------------------------------------------------------------------------

equal to the lesser of (x) the Estimated Credit Bid Consideration and (y) the
amount of debt under the Credit Facilities held by Buyer at the Closing pursuant
to Section 363(k) of the Bankruptcy Code, and (iii) deposit an amount equal to
the Escrow Deposit into an escrow account (the “Escrow Account”) maintained by
the Escrow Agent pursuant to the Escrow Agreement.

Section 3.3 Consideration Adjustment.

(a) At least two Business Days prior to the Closing Date, Sellers shall prepare
and deliver to Buyer a statement consisting of Sellers’ good faith estimate of
(a) the aggregate Inventory Value and Petty Cash for the Acquired Stores and
(b) the amount of the Assumed Consumer Liabilities and a calculation of
estimated Credit Bid Consideration based thereon and Section 7.10 (the
“Estimated Credit Bid Consideration”), together with reasonable evidence
supporting such good faith estimate.

(b) Within sixty (60) days following the Closing Date, Buyer shall prepare and
deliver to Sellers a statement setting forth (a) the aggregate Inventory Value
and Petty Cash for the Acquired Stores and (b) the amount of the Assumed
Consumer Liabilities and a calculation of Credit Bid Consideration based
thereon, together with reasonable evidence supporting such statement. Such
statement shall become final, binding and conclusive upon Sellers and Buyer on
the 30th day following Sellers’ receipt of such statement, unless prior to such
30th day Sellers deliver to Buyer a written notice disputing the aggregate
Inventory Value or Petty Cash for the Acquired Stores or the amount of the
Assumed Consumer Liabilities in such statement and setting forth the amount that
Sellers believe represent (a) the aggregate Inventory Value and Petty Cash for
the Acquired Stores and (b) the amount of the Assumed Consumer Liabilities and a
calculation of Credit Bid Consideration based thereon. If Sellers deliver such a
dispute notice, then Buyer and Sellers shall seek in good faith to agree upon
the amount of (a) the aggregate Inventory Value and Petty Cash for the Acquired
Stores and (b) the amount of the Assumed Consumer Liabilities and a calculation
of Credit Bid Consideration based thereon during the ten-day period beginning on
the date Buyer receives such dispute notice. If such an agreement cannot be
reached during such ten-day period, then, within ten days thereafter, Buyer, on
the one hand, and Sellers, on the other hand, shall jointly engage and submit
the unresolved dispute to a nationally recognized independent registered public
accounting firm appointed by mutual agreement of Buyer and Sellers, or, if they
are unable to agree, selected by the Bankruptcy Court. Buyer and Sellers shall
use their reasonable best efforts to cause such firm to issue its written
determination regarding (a) the aggregate Inventory Value and Petty Cash for the
Acquired Stores and (b) the amount of the Assumed Consumer Liabilities and a
calculation of Credit Bid Consideration based thereon within fifteen days after
such dispute is submitted and such firm shall make a determination in a manner
consistent with the definitions of Inventory Value, Petty Cash, Assumed Consumer
Liabilities and Credit Bid Consideration and in no event shall the determination
of such amount be outside the range of Buyer’s and Sellers’ disagreement. Each
Party shall use its reasonable best efforts to furnish to such firm such work
papers and other documents and information pertaining to (a) the aggregate
Inventory Value and Petty Cash for the Acquired Stores and (b) the amount of the
Assumed Consumer Liabilities as such firm may reasonably request. The
determination of such firm shall be final, binding and conclusive upon Buyer and
Sellers absent manifest error. The fees, expenses and costs of such firm shall
be borne equally by Buyer, on the one hand, and Sellers, on the other hand. The
Credit Bid Consideration as finally determined hereunder and pursuant to
Section 7.10 shall be referred to as the “Final Credit Bid Consideration”.

 

17



--------------------------------------------------------------------------------

(c) Within two Business Days after the Final Credit Bid Consideration is
determined pursuant to Section 3.3(b) and Section 7.10:

(i) if the Final Credit Bid Consideration exceeds the Estimated Credit Bid
Consideration, then the entire amount of the Escrow Account will be released to
Sellers as provided below and the Buyer shall credit an amount equal to such
excess against the amount of debt under the Credit Facilities held by Buyer as
of such time, provided that if the amount of debt under the Credit Facilities
held by Buyer as of such time is insufficient to cover such excess, then such
shortfall amount shall instead be payable by Buyer in cash by wire transfer of
immediately available funds to the account or accounts specified by the Sellers;

(ii) if the Estimated Credit Bid Consideration exceeds the Final Credit Bid
Consideration (the “Adjustment Amount”), then (A) if the amount of Cash
Consideration paid at Closing was increased pursuant to clause (ii) of the
definition of Cash Consideration, an amount equal to the Adjustment Amount will
be released from the Escrow Account to Buyer as provided below and, to the
extent the amount in the Escrow Account prior to such release is less than the
Adjustment Amount, Sellers shall pay to Buyer an amount equal to the amount by
which the Adjustment Amount exceeds the amount in the Escrow Account prior to
such release, in cash by wire transfer of immediately available funds, with any
amount remaining in the Escrow Account to be concurrently released to Sellers as
provided below (provided that if the Adjustment Amount exceeds the amount by
which Cash Consideration paid at Closing was increased pursuant to clause
(ii) of the definition of Cash Consideration, then, in lieu of a portion of the
required cash payment equal to such excess amount, the amount of debt under the
Credit Facilities held by Buyer that was reduced pursuant to clause (ii) of
Section 3.2 at the Closing shall be reinstated to the extent of such excess
amount with all of the rights and priorities accorded such obligations under the
Credit Facilities and the orders of the Bankruptcy Court approving such
Facility, with any such amount remaining in the Escrow Account to be
concurrently released to Sellers as provided below) and (B) if the amount of
Cash Consideration paid at Closing was not increased pursuant to clause (ii) of
the definition of Cash Consideration, the amount of debt under the Credit
Facilities held by Buyer that was reduced pursuant to clause (ii) of Section 3.2
at the Closing shall be reinstated to the extent of the Adjustment Amount with
all of the rights and priorities accorded such obligations under the Credit
Facilities and the orders of the Bankruptcy Court approving such Facility, with
the amount in the Escrow Account to be concurrently released to Sellers as
provided below; and

(iii) the Parties will provide joint written instructions to the Escrow Agent in
accordance with the Escrow Agreement to cause the Escrow Agent to release all
funds from the Escrow Account to the Party or Parties entitled to receive such
amounts as determined pursuant to this Section 3.3(c).

 

18



--------------------------------------------------------------------------------

(d) Each Party shall use its reasonable best efforts to provide promptly to the
other Parties all information and reasonable access to employees as such other
Parties shall reasonably request in connection with review of the calculation of
the Estimated Credit Bid Consideration and Final Credit Bid Consideration,
including all work papers of the accountants who audited, compiled or reviewed
such determinations.

Section 3.4 Discharge of Assumed Liabilities After Closing. Following the
Closing, Buyer shall pay, perform or satisfy the Assumed Liabilities from time
to time and as such Assumed Liabilities become due and payable or are required
to be performed or satisfied in accordance with their respective terms.

Section 3.5 Allocation of Purchase Price.

(a) No later than one hundred twenty (120) days following the Closing Date,
Buyer shall deliver to Sellers allocation schedule(s) allocating the Purchase
Price (as may be adjusted pursuant to the terms of this Agreement) among the
Acquired Assets of each Seller, including (i) the Assumed Liabilities to the
extent such Liabilities are required to be treated as part of the purchase price
for Tax purposes and (ii) allocations between the Cash Consideration and Credit
Bid Consideration (the “Allocation Schedule(s)”); provided that all such
allocations shall be made in accordance with Section 1060 of the Code and the
regulations thereunder. The Allocation Schedule(s) shall be revised in
accordance with Section 1060 of the Code and the regulations thereunder to
appropriately take into account any additional payments made under this
Agreement.

(b) In administering any Proceeding, the Bankruptcy Court shall not be required
to apply the Allocation Schedule(s) in determining the manner in which the
Purchase Price should be allocated as between any of the Sellers and their
respective estates. Buyer and Sellers will each file all Tax Returns (including
IRS Forms 8594) consistent with the Allocation Schedule(s) established in
accordance with this Section 3.5. Sellers, on the one hand, and Buyer, on the
other hand, each agree to provide the other promptly with any other information
required to complete IRS Forms 8594. Neither Buyer nor any Seller shall take any
Tax position inconsistent with such Allocation Schedule(s), and neither Buyer
nor any Seller shall agree to any proposed adjustment based upon or arising out
of Allocation Schedule(s) by any Governmental Authority without first giving the
other Party prior written notice; provided, however, that nothing contained
herein shall prevent Buyer or any Seller from settling any proposed deficiency
or adjustment by any Governmental Authority based upon or arising out of the
Allocation Schedule(s), and neither Buyer nor any Seller shall be required to
litigate before any court any proposed deficiency or adjustment by any
Governmental Authority based upon or arising out of such Allocation Schedule(s).

Section 3.6 Withholding. If Buyer is required by applicable Laws to withhold or
deduct any amount of Tax from the payment of the Purchase Price hereunder, then
Buyer shall withhold or deduct (and, to the extent required by applicable Laws,
remit to the appropriate Governmental Authority) the amount of any such Tax and
such withheld amount (to the extent remitted to the appropriate Governmental
Authority) shall be treated for all purposes of this Agreement as having been
paid to Sellers.

 

19



--------------------------------------------------------------------------------

ARTICLE IV

CLOSING

Section 4.1 Closing Date. Upon the terms and subject to the conditions hereof,
the closing of the sale of the Acquired Assets and the assumption of the Assumed
Liabilities contemplated hereby (the “Closing”) shall take place at the offices
of Debevoise & Plimpton LLP, 919 Third Avenue, New York, New York, no later than
the third (3rd) Business Day following the date on which the conditions set
forth in Article IX and Article X have been satisfied or (if permissible) waived
(other than the conditions which by their nature are to be satisfied by actions
taken at the Closing, but subject to the satisfaction or (if permissible) waiver
of such conditions), or at such other place or time as Buyer and the Sellers may
mutually agree. The date and time at which the Closing actually occurs is
referred to as the “Closing Date.”

Section 4.2 Buyer’s Deliveries. At the Closing, Buyer shall deliver to Sellers:

(a) the cash payment in accordance with clause (i) of Section 3.2;

(b) the Transition Services Agreement, duly executed by Buyer;

(c) the Escrow Agreement, duly executed by Buyer;

(d) each other Transaction Document to which Buyer is a party, duly executed by
Buyer;

(e) the certificates of Buyer to be received by Sellers pursuant to
Sections 10.1 and 10.2; and

(f) such assignments and other good and sufficient instruments of assumption and
transfer, in form reasonably satisfactory to Sellers, as Sellers may reasonably
request to transfer and assign the Acquired Assets and Assumed Liabilities to
Buyer.

Section 4.3 Sellers’ Deliveries. At the Closing, Sellers shall deliver to Buyer:

(a) the Transition Services Agreement, duly executed by each applicable Seller;

(b) the Escrow Agreement, duly executed by each applicable Seller;

(c) each other Transaction Document to which any Seller is a party, duly
executed by each applicable Seller;

(d) physical possession of all of the Acquired Assets;

 

20



--------------------------------------------------------------------------------

(e) originals (or, to the extent originals are not available, copies) of all
Assigned Agreements and Permits (together with all amendments, supplements or
modifications thereto) to the extent not already located at the Acquired Stores;

(f) a certified copy of the Sale Order entered by the Bankruptcy Court;

(g) the certificates of Sellers to be received by Buyer pursuant to Sections
9.1, 9.2 and 9.10;

(h) a certificate of non-foreign status executed by each Seller (or, if
applicable, a direct or indirect owner of a Seller) that is not a disregarded
entity for U.S. federal income tax purposes, prepared in accordance with
Treasury Regulation Section 1.1445-2(b); and

(i) such bills of sale, special warranty deeds, endorsements, assignments, UCC
terminations and other filings and other good and sufficient instruments, in
form reasonably satisfactory to Buyer, as Buyer may reasonably request to vest
in Buyer all the right, title and interest of Sellers in, to or under any or all
of the Acquired Assets free and clear of Encumbrances other than Permitted
Encumbrances.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF SELLERS

Except (a) as set forth in the SEC Reports prior to the Effective Date ((x) only
to the extent of disclosure in such SEC Reports the relevance of which to the
applicable representation or warranty is reasonably apparent on its face and
(y) excluding, in each case, any disclosures set forth in any risk factor
section or in any other section to the extent they are forward-looking
statements or cautionary, predictive or forward-looking in nature) or (b) as set
forth in the corresponding numbered section of the Schedules, Sellers hereby
represent and warrant to Buyer that the statements contained in this Article V
are true and correct:

Section 5.1 Organization and Good Standing. Each Seller is an entity duly
organized, validly existing and in good standing under the Laws of the
jurisdiction of its organization. Subject to the limitations imposed on such
Seller as a result of the Filing, each Seller has the requisite corporate or
limited liability company power and authority to own or lease and to operate and
use its properties and to carry on the Business as now conducted. Except as set
forth on Schedule 5.1, each Seller is duly qualified or licensed to do business
and are in good standing in each jurisdiction where the character of its
business or the nature of its properties makes such qualification or licensing
necessary, except for such failures to be so qualified or licensed or in good
standing as would not, individually or in the aggregate, have a Material Adverse
Effect.

Section 5.2 Authority; Validity; Consents. Sellers have, subject to requisite
Bankruptcy Court approval, as applicable, the requisite corporate or limited
liability company power and authority necessary to enter into and perform their
respective obligations under this Agreement and the other Transaction Documents
to which each such Seller is a party and to consummate the transactions
contemplated hereby and thereby. This Agreement has been duly and validly
executed and delivered by Sellers and each other Transaction Document required
to

 

21



--------------------------------------------------------------------------------

be executed and delivered by Sellers at the Closing will be duly and validly
executed and delivered by Sellers at the Closing. Subject to requisite
Bankruptcy Court approval, as applicable, this Agreement and the other
Transaction Documents constitute, with respect to Sellers, the legal, valid and
binding obligations of Sellers, enforceable against Sellers in accordance with
their respective terms, except as such enforceability is limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws now or hereafter in
effect relating to creditors’ rights generally or general principles of equity.
Subject to, and after giving effect to, requisite Bankruptcy Court approval
(including the Bidding Procedures Order and the Sale Order), as applicable, and
except (a) as required to comply with the HSR Act, (b) for entry of the Sale
Order and (c) for notices, filings and consents required in connection with the
Bankruptcy Case, Sellers are not required to give any notice to, make any filing
with or obtain any consent from any Person (including any Governmental
Authority) in connection with the execution and delivery of this Agreement and
the other Transaction Documents or the consummation or performance of any of the
transactions contemplated hereby and thereby, except for such notices, filings
and consents, the failure of which to provide, make or obtain, would not,
individually or in the aggregate, have a Material Adverse Effect.

Section 5.3 No Conflict. When the Sale Order and the consents and other actions
described in Section 5.2 have been obtained and taken, the execution and
delivery of this Agreement and the other Transaction Documents and the
consummation of the transactions provided for herein and therein will not result
in the material breach of any of the terms and provisions of, or constitute a
material default under, or materially conflict with, or require consent or the
giving of notice under, or cause any acceleration of any material obligation of
Sellers under (a) any Order, (b) any Law or (c) the organizational documents of
any Seller.

Section 5.4 Environmental and Health and Safety Matters. Except as set forth on
Schedule 5.4:

(a) the current operations of the Business comply with all applicable Laws
concerning environmental, health or safety matters (“Environmental, Health and
Safety Laws”), and Sellers have not received written notice alleging that the
activities of the Business are in violation of any Environmental Health and
Safety Laws; and

(b) no Seller has caused any, and, to Sellers’ Knowledge, there has been no,
Release of any Hazardous Substances that requires reporting under applicable
Environmental, Health and Safety Laws at any of the Acquired Stores, and, to
Sellers’ Knowledge, none of the Acquired Stores has been used by any Person as a
landfill or storage, treatment or disposal site for any type of Hazardous
Substance or non-hazardous solid wastes as defined under the Resource
Conservation and Recovery Act of 1976, as amended.

Section 5.5 Title to Acquired Assets; Real Property Leases.

(a) Immediately prior to Closing, Sellers will have, and, upon delivery to Buyer
on the Closing Date of the instruments of transfer contemplated by Section 4.3,
and subject to the terms of the Sale Order, Sellers will thereby transfer to
Buyer, good title to, or, in the case of property leased by Sellers, a valid
leasehold interest in, all of the Acquired Assets, free and clear of all
Encumbrances, except (i) as set forth on Schedule 5.5(a) and (ii) for Permitted
Encumbrances.

 

22



--------------------------------------------------------------------------------

(b) Immediately prior to Closing, Sellers will have, and upon delivery to Buyer
on the Closing Date of the instruments of transfer contemplated by Section 4.3,
and subject to the terms of the Sale Order, Sellers will thereby transfer to
Buyer, valid leasehold interests in the Real Property Leases sufficient to
conduct the Business in all material respects as currently conducted, free and
clear of all Encumbrances, except (i) as set forth on Schedule 5.5(b) and
(ii) for Permitted Encumbrances.

Section 5.6 Taxes. There are no Liens for Taxes on any of the Acquired Assets
other than Permitted Encumbrances.

Section 5.7 Legal Proceedings. As of the date hereof, except for the Bankruptcy
Case and as set forth on Schedule 5.7, there is no Proceeding or Order pending,
outstanding or, to Sellers’ Knowledge, threatened against any Seller that
(a) seeks to restrain or prohibit or otherwise challenge the consummation,
legality or validity of the transactions contemplated hereby or (b) would have,
individually or in the aggregate, a Material Adverse Effect.

Section 5.8 Compliance with Laws; Permits. Except as set forth in Schedule 5.8,
(i) Sellers are not, and since January 1, 2012, have not been in violation in
any material respect of any Law applicable to the operation of the Business,
(ii) the conduct of the Business by Sellers as conducted as of the date hereof
does not infringe or otherwise violate any Person’s intellectual property rights
and no claims with respect to such infringement or violation are pending or, to
Sellers’ Knowledge, threatened in writing against Sellers and (iii) Sellers hold
all material Permits required for Sellers to conduct the Business as it is
currently conducted.

Section 5.9 Sufficiency of Assets; Assigned Agreements.

(a) Except as set forth on Schedule 5.9(a), the Acquired Assets (disregarding
for this purpose only Section 2.1(k)) and the Assigned Agreements as constituted
on the date hereof, when taken together with the services to be provided
pursuant to the Transition Services Agreement, (i) constitute all of the
privileges, rights, interests, properties and assets of the Sellers of every
kind and description and wherever located that are material or necessary for the
continued conduct of the Business following the Closing as conducted as of the
date hereof and (ii) are sufficient to operate the Business following the
Closing in substantially the same manner as conducted as of the date hereof.
Schedule 5.9(a) sets forth each insurance policy held by any Seller or Retained
Subsidiary relating to the physical properties, assets, business, operation and
employees relating to the Business, the Acquired Stores or the Acquired Assets.

(b) Other than as disclosed on Schedule 1.1(a) (as amended from time to time in
accordance with the terms of this Agreement) and Schedule 2.2(d) (as amended
from time to time in accordance with the terms of this Agreement), there is no
outstanding Contract to which any Seller or Retained Subsidiary is a party that
primarily relates to the Business or any Acquired Store or is otherwise material
to the operation of the Business following the Closing in substantially the same
manner as conducted as of the date hereof. Each Contract listed in Schedule
1.1(a) or Schedule 2.2(d) is in full force and effect and is a valid and binding
obligation

 

23



--------------------------------------------------------------------------------

of the applicable Seller(s) and, to Sellers’ Knowledge, the other parties
thereto, in accordance with its terms and conditions, in each case except (a) as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws now or hereafter in effect relating to creditors’
rights generally or general principles of equity and (b) as set forth on
Schedule 5.9(b). Sellers have made available to Buyer correct and complete
copies of each Contract listed in Schedule 1.1(a) or Schedule 2.2(d). Assuming
that each such Contract were to be listed on Schedule 1.1(a) as of the Closing,
upon entry of the Sale Order and payment of the Cure Costs and except as set
forth on Schedule 5.9(b), (i) no Seller will be in breach or default of its
obligations under any such Contract, (ii) no condition exists that with notice
or lapse of time or both would constitute a default by any Seller under any such
Contract and (iii) to Sellers’ Knowledge, no other party to any such Contract is
in breach or default thereunder.

Section 5.10 Brokers or Finders. Except as set forth on Schedule 5.10 hereof,
Sellers have not incurred any obligation or liability, contingent or otherwise,
for brokerage or finders’ fees or agents’ commissions or other similar payment
in connection with this Agreement, the other Transaction Documents or the
transactions contemplated hereby or thereby for which Buyer is or will become
liable, and Sellers shall indemnify and hold harmless Buyer from any claims with
respect to any such fees or commissions.

Section 5.11 Condition of Inventory and Equipment.

(a) Except as set forth on Schedule 5.11(a), all Inventory located at the
Acquired Stores is of a quality or condition usable or saleable at prevailing
market prices in the ordinary course of the operation of the Business and free
of any known defect or other deficiency. Since January 1, 2012, none of the
Sellers or any of their Affiliates has, whether voluntarily or as a result of
any action by any Governmental Authority or trade or consumer group, generally
recalled or withdrawn (or been requested to recall or withdraw) a product for
any reason, including any manufacturing or labeling defect or any other product
safety issue, or issued any press release or public statements advising its
customers or consumers of its products to treat such products in any manner
other than in the ordinary course.

(b) Except as set forth on Schedule 5.11(b), all Equipment located at the
Acquired Stores is in good general state of repair and good working order
sufficient to carry out the functions for which it is currently being used and
has no structural defects, and there are no conditions with respect to such
Equipment that currently require material repairs or replacements. The Equipment
located at the Acquired Stores has been constructed and installed in material
compliance with all applicable Laws.

Section 5.12 Labor and Employment.

(a) No Seller is party to any collective bargaining agreement nor does any
Seller have any relationship with any union, labor organization, works council
or other similar employee representative. There is no labor strike, slowdown,
work stoppage or other labor dispute pending or, to Sellers’ Knowledge,
threatened against any Seller.

(b) Except as set forth on Schedule 5.12(b), Sellers are in compliance in all
material respects with all laws relating to employment, employment practices and
the employment of

 

24



--------------------------------------------------------------------------------

labor, and have not engaged in any unfair labor practice or unlawful employment
practice. In addition, to Sellers’ Knowledge, there are no pending or unremedied
grievances or pending or unremedied unfair labor practices or other
employment-related proceedings against any Seller.

(c) Except as set forth on Schedule 5.12(c), no Seller has within the last three
(3) years received written notice of any material representation proceeding or
unfair labor practice charge or complaint against it before, or that could come
before, the National Labor Relations Board or any similar Governmental Authority
and, to Sellers’ Knowledge, there is no material threatened unfair labor
practice charge or complaint or representation proceeding before, or that could
come before, the National Labor Relations Board or other Governmental Authority
or union organizing or decertification activity.

Section 5.13 Employee Benefit Plans; Employees.

(a) No Seller nor any ERISA Affiliate thereof contributes to or has any
liability with respect to any Multiemployer Plan. No Seller nor any ERISA
Affiliate thereof has any liability on account of a “partial withdrawal” or a
“complete withdrawal” (within the meaning of Sections 4205 and 4203 of ERISA,
respectively) from any Multiemployer Plan, no such Liability has been asserted,
and there are no facts or circumstances (including the consummation of the
transactions contemplated by this Agreement) that could result in any such
partial or complete withdrawal or the assertion of any such Liability.

(b) Except as set forth on Schedule 5.13(b), no Seller nor any ERISA Affiliate
thereof maintains or has any current or potential liability under any Employee
Benefit Plan (whether qualified or non-qualified under Section 401(a) of the
Code) providing for retiree health, life insurance or other retiree welfare
benefits, except as may be required by COBRA or other applicable similar
statute.

(c) Except as set forth on Schedule 5.13(c), there are no pending or, to
Sellers’ Knowledge, threatened claims, suits, audits or investigations related
to any Employee Benefit Plan (other than non-material, routine claims for
benefits).

Section 5.14 SEC Reports. The Sellers have filed or furnished, as applicable, on
a timely basis, all forms, statements, certifications, reports and documents
required to be filed or furnished by it with the SEC pursuant to the Exchange
Act or the Securities Act on or after December 31, 2011 (the forms, statements,
certifications, reports and documents filed or furnished since such date and
those filed or furnished subsequent to the date hereof, including any amendments
thereto, the “SEC Reports”). Each of the SEC Reports complied as to form in all
material respects with the applicable requirements of the Securities Act and the
Exchange Act, and any rules and regulations promulgated thereunder applicable to
the SEC Reports. As of their respective dates, the SEC Reports did not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements made therein,
in light of the circumstances in which they were made, not misleading. Except as
set forth on Schedule 5.14, as of the date of this Agreement, there are no
material outstanding or unresolved comments received from the SEC with respect
to any of the SEC Reports. The consolidated inventory of the Sellers set forth
in the SEC Reports was stated therein in accordance with GAAP applied on a
consistent basis throughout the periods indicated (except as

 

25



--------------------------------------------------------------------------------

may be indicated in the notes thereto and in the case of unaudited quarterly
financial statements, as permitted by Form 10-Q under the Exchange Act) and
presents fairly, in all material respects, the consolidated inventory of the
Sellers as of the respective dates thereof (subject, in the case of unaudited
financial statements, to normal period end adjustments). Reserves for markdowns,
shortage, salvage, lower of cost or market, obsolete, excess, damaged or
otherwise unsaleable and unusable inventory have been reflected in the SEC
Reports in accordance with GAAP applied on a consistent basis throughout the
periods indicated (except as may be indicated in the notes thereto and in the
case of unaudited quarterly financial statements, as permitted by Form 10-Q
under the Exchange Act).

Section 5.15 Privacy and Data Protection. Except as set forth on Schedule 5.15,
the Sellers have taken commercially reasonable security measures in accordance
with normal industry practice to protect the IT Systems against intrusion. Since
January 1, 2012, (i) the IT Systems have not suffered any material failure, and
(ii) there have not been any security breaches relating to the IT Systems that
have resulted in a third Person obtaining access to any material confidential or
proprietary information relating to the Business or the Acquired Stores or
personal identifiable information of the customers of the Business or Acquired
Stores. The Sellers are in material compliance with any posted privacy policies
and any Laws relating to personal data or other information. None of the Sellers
or Retained Subsidiaries have any policies prohibiting the transfer of
personally identifiable information about individuals to persons that are not
affiliated with the Sellers or Retained Subsidiaries.

Section 5.16 No Other Representations or Warranties. Buyer acknowledges that,
except for the representations and warranties contained in Article V, neither
Sellers nor any other Person on behalf of Sellers makes any express or implied
representation or warranty with respect to Sellers or with respect to any
information provided by or on behalf of Sellers to Buyer.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby represents and warrants to Sellers that the statements contained in
this Article VI are true and correct:

Section 6.1 Organization and Good Standing. Buyer is a corporation, duly
organized, validly existing and in good standing under the laws of the State of
Delaware. Buyer has the requisite power and authority to own or lease and to
operate and use its properties and to carry on its business as now conducted.

Section 6.2 Authority; Validity; Consents. Buyer has the requisite power and
authority necessary to enter into and perform its obligations under this
Agreement and the other Transaction Documents to which it is a party and to
consummate the transactions contemplated hereby and thereby. The execution,
delivery and performance of this Agreement by Buyer and the consummation by
Buyer of the transactions contemplated herein have been duly and validly
authorized by all requisite corporate actions in respect thereof. This Agreement
has been duly and validly executed and delivered by Buyer and each other
Transaction Document to which Buyer is a party will be duly and validly executed
and delivered by Buyer at the Closing. This

 

26



--------------------------------------------------------------------------------

Agreement and the other Transaction Documents to which Buyer is a party
constitute the legal, valid and binding obligation of Buyer, enforceable against
Buyer in accordance with their respective terms, except as such enforceability
is limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
now or hereafter in effect relating to creditors’ rights generally or general
principles of equity. Subject to requisite Bankruptcy Court approval, as
applicable, and except as required to comply with the HSR Act, Buyer is not and
will not be required to give any notice to or obtain any consent from any Person
in connection with the execution and delivery of this Agreement and the other
Transaction Documents to which it is a party or the consummation or performance
of any of the transactions contemplated hereby or thereby.

Section 6.3 No Conflict. When the consents and other actions described in
Section 6.2 have been obtained and taken, the execution and delivery of this
Agreement and the other Transaction Documents and the consummation of the
transactions provided for herein and therein will not result in the breach of
any of the terms and provisions of, or constitute a default under, or conflict
with, or cause any acceleration of any obligation of Buyer under (a) any
agreement, indenture, or other instrument to which it is bound, (b) the
certificate incorporation of Buyer, (c) any Order or (d) any Law.

Section 6.4 Availability of Funds; Solvency.

(a) Buyer has delivered to the Sellers a true and complete copy of an executed
commitment letter from Standard General Master Fund L.P. (the “Equity Commitment
Party”) to Buyer (the “Equity Commitment Letter”) to provide equity financing in
the form of contributions of cash and debt under the Credit Facilities to Buyer
in exchange for equity securities to be issued to the Equity Commitment Party
(the “Equity Financing” and, together with the Debt Financing, the “Financing”).
As of the date hereof, the Equity Commitment Letter, in the form so delivered,
is in full force and effect and is a valid and binding obligation of Buyer
subject to the terms and conditions therein. No event has occurred which, with
or without notice, lapse of time or both, would constitute a default or breach
on the part of Buyer or the Equity Commitment Party under the Equity Commitment
Letter. Other than as expressly set forth in the Equity Commitment Letter, there
are no conditions precedent or other contingencies to the Equity Commitment
Party’s obligation to fund the Equity Financing.

(b) Assuming the conditions set forth in Article IX are satisfied and that Buyer
shall have received the Financing at or prior to the Closing, Buyer will have at
the Closing sufficient cash in immediately available funds to pay the Cash
Consideration, and any other costs, fees and expenses required to be paid by it
under this Agreement and the other Transaction Documents.

(c) As of the Closing and immediately after consummating the transactions
contemplated by this Agreement and the other transactions contemplated by the
Transaction Documents, Buyer will not, assuming the accuracy of Sellers’
representations and warranties under this Agreement, (i) be insolvent (either
because its financial condition is such that the sum of its debts is greater
than the fair value of its assets or because the present fair value of its
assets will be less than the amount required to pay its probable Liability on
its debts as they become absolute and matured), (ii) have unreasonably small
capital with which to engage in its business or (iii) have incurred or plan to
incur debts beyond its ability to repay such debts as they become absolute and
matured.

 

27



--------------------------------------------------------------------------------

Section 6.5 Litigation. There are no Proceedings pending or, to the knowledge of
Buyer, threatened, that would affect in any material respect Buyer’s ability to
perform its obligations under this Agreement or any other Transaction Documents
or to consummate the transactions contemplated hereby or thereby.

Section 6.6 Brokers or Finders. Neither Buyer nor any Person acting on behalf of
Buyer has paid or become obligated to pay any fee or commission to any broker,
finder, investment banker, agent or intermediary for or on account of the
transactions contemplated by this Agreement for which Sellers are or will become
liable, and Buyer shall hold harmless and indemnify Sellers from any claims with
respect to any such fees or commissions.

Section 6.7 Condition of Acquired Assets; Representations. Notwithstanding
anything contained in this Agreement to the contrary (but without limiting in
any manner Section 7.10 or Section 9.10), Buyer acknowledges and agrees that
Sellers are not making any representations or warranties whatsoever, express or
implied, beyond those expressly given by Sellers in Article V (subject to the
disclosures set forth on the Schedules), and Buyer acknowledges and agrees that,
except for the representations and warranties contained therein, the Acquired
Assets are being transferred on a “where is” and, as to condition, “as is”
basis. Buyer acknowledges that it has conducted to its satisfaction its own
independent investigation of the Business and, in making the determination to
proceed with the transactions contemplated by this Agreement, Buyer has relied
on the results of its own independent investigation. In connection with Buyer’s
investigation, Buyer has received or may receive from Sellers certain
projections, forward-looking statements and other forecasts and certain business
plan information. Buyer acknowledges that there are uncertainties inherent in
attempting to make such estimates, projections and other forecasts and plans,
that Buyer is familiar with such uncertainties, that Buyer is taking full
responsibility for making its own evaluation of the adequacy and accuracy of all
estimates, projections and other forecasts and plans so furnished to it
(including the reasonableness of the assumptions underlying such estimates,
projections, forecasts or plans), and that Buyer shall have no claim against
anyone with respect thereto. Accordingly, Buyer acknowledges that Sellers make
no representation or warranty with respect to such estimates, projections,
forecasts or plans (including the reasonableness of the assumptions underlying
such estimates, projections, forecasts or plans).

ARTICLE VII

ACTION PRIOR TO THE CLOSING DATE

Section 7.1 Investigation of the Business by Buyer.

(a) After the Effective Date and prior to the Closing Date, Sellers shall, in
accordance with reasonable procedures to be established in good faith by mutual
agreement of Sellers’ Interim Access Manager and Buyer’s Interim Access Manager,
(a) afford Buyer’s authorized Representatives access during normal business
hours to the offices, properties, key employees, outside accountants, agreements
and other documentation and financial records (including

 

28



--------------------------------------------------------------------------------

computer files, retrieval programs and similar documentation) with respect to
the Business to the extent Buyer reasonably deems necessary, and permit Buyer
and its authorized Representatives to make copies of such materials, (b) furnish
to Buyer or its authorized Representatives such additional information
concerning the Business as shall be reasonably requested by Buyer or its
authorized Representatives, and (c) use commercially reasonable efforts to cause
their outside accountants and outside counsel to cooperate with Buyer in its
investigation; provided that Buyer shall submit to Sellers requests for such
access, information or cooperation, including reasonable detail regarding the
requested access, information or cooperation, a reasonable period in advance of
the time at which such access, information or cooperation is to be provided, and
all such requests shall be submitted only to the individual designated in
writing by Sellers as Sellers’ designated representative, or to such other
individuals as such designated individual may designate from time to time to
receive such requests (“Sellers’ Interim Access Manager”). Such requests of
Buyer shall be submitted only by the individual designated in writing by Buyer
or another individual reasonably acceptable to Sellers’ Interim Access Manager
as successor thereto, as Buyer’s designated representative (“Buyer’s Interim
Access Manager”). Notwithstanding anything herein to the contrary, no such
access, information or cooperation shall be permitted or required to the extent
that it would require Sellers to disclose information subject to attorney-client
privilege or would be prohibited by Law or would otherwise contravene any
antitrust or competition Law.

(b) After the Effective Date and prior to the Closing Date, Sellers shall, and
shall cause their Subsidiaries to, promptly following Buyer’s request, seek and
use their respective reasonable best efforts to arrange such meetings and
telephone conferences with material suppliers and vendors of Sellers and their
Subsidiaries as may be reasonably requested by the Buyer and necessary and
appropriate for the Buyer to coordinate transition of such suppliers and vendors
to the Business following the Closing.

Section 7.2 Operations Prior to the Closing Date. Sellers covenant and agree
that, except (i) as expressly contemplated by this Agreement, (ii) as disclosed
in Schedule 7.2, (iii) with the prior written consent of Buyer (which consent,
other than with respect to Section 7.2(b)(ii), shall not be unreasonably
withheld or delayed), (iv) as required by the Bankruptcy Court or (v) as
otherwise required by Law, after the Effective Date and prior to the Closing
Date:

(a) Sellers shall use commercially reasonable efforts, taking into account
Sellers’ status as debtors-in-possession in the Bankruptcy Case, to carry on the
Business in the Ordinary Course of Business, to maintain in full force and
effect the Permits, to maintain and preserve the Acquired Assets in their
present condition (including by using its reasonable best efforts to renew any
Assigned Agreements that come up for renewal in the Ordinary Course of
Business), other than reasonable wear and tear and sales of Inventory in the
Ordinary Course of Business, and to keep intact the business relationships
relating to the Acquired Stores and the Acquired Assets; and, without limiting
the generality of the foregoing,

(b) Sellers shall not:

(i) other than the sale of Inventory in the Ordinary Course of Business, any
Permitted Inventory Reduction or pursuant to any debtor-in-possession financing
or cash collateral agreement or order, sell, lease (as lessor), transfer
(including the transfer from

 

29



--------------------------------------------------------------------------------

an Acquired Store to a non-Acquired Store) or otherwise dispose of, or mortgage
or pledge, or voluntarily impose or suffer to be imposed any Encumbrance (other
than Assumed Liabilities and Permitted Encumbrances) on, any Acquired Asset;

(ii) amend, modify, terminate, waive any rights under or create any Encumbrance
with respect to, any of the Assigned Agreements or otherwise take any actions
not required by the terms of any Assigned Agreement that would result in any
increase in any payments to be made under such Assigned Agreement;

(iii) except in the Ordinary Course of Business, cancel or compromise any
material claim or waive or release any material right, in each case, that is a
claim or right related to an Acquired Asset; or

(iv) enter into any agreement or commitment to take any action prohibited by
this Section 7.2.

(c) Sellers shall cause each Acquired Store to have a sufficient amount of Petty
Cash as of the Closing to conduct its operations in the Ordinary Course of
Business following the Closing.

(d) Sellers shall use their reasonable best efforts to cause the level,
composition and mix of Inventory at each Acquired Store to be consistent with
the Projected Inventory for such Acquired Store and the saleable condition of
such Inventory as of the Closing to be consistent with the saleable condition of
such Inventory as of the date of this Agreement.

(e) Without in any way limiting any Party’s rights or obligations under this
Agreement, the Parties understand and agree that (i) nothing contained in this
Agreement shall give Buyer, directly or indirectly, the right to control or
direct the operations of Sellers or the Business prior to the Closing and
(ii) prior to the Closing, Sellers shall exercise, consistent with, and subject
to, the terms and conditions of this Agreement, complete control and supervision
over the Business and their operations to the extent permitted by Law, including
taking into account Sellers’ status as debtors-in-possession in the Bankruptcy
Case. Notwithstanding anything herein to the contrary, Sellers shall be
permitted to take all actions that are necessary or desirable to comply with the
Worker Adjustment and Retraining Notification Act and WARN Act, including
providing any notices required under the WARN Act, and no such actions shall
constitute a violation of this Section 7.2.

Section 7.3 HSR Act; Reasonable Best Efforts.

(a) Subject to Section 7.3(c), as promptly as practicable following the
Effective Date, Sellers, on the one hand, and Buyer, on the other hand, shall
each prepare and file, or cause to be prepared and filed, any notifications
required to be filed under the HSR Act with the United States Federal Trade
Commission (the “FTC”) and the Department of Justice (the “DOJ”), if applicable,
and request early termination of the waiting period under the HSR Act. Buyer, on
the one hand, and Sellers, on the other hand, shall as soon as reasonably
practicable respond to any requests for additional information in connection
with such filings and shall take all other actions necessary to cause the
waiting periods under the HSR Act to terminate or expire at the earliest
practicable date after the date of filing. Buyer shall be responsible for
payment of the applicable filing fee under the HSR Act.

 

30



--------------------------------------------------------------------------------

(b) In addition to the actions to be taken under Section 7.3(a), Sellers, on the
one hand, and Buyer, on the other hand, shall use their respective reasonable
best efforts to take, or cause to be taken, all actions, and to do, or cause to
be done, and to assist and cooperate with the other in doing, all things
necessary, proper or advisable to consummate and make effective, in the most
expeditious manner reasonably practicable, the transactions contemplated hereby,
including using reasonable best efforts to accomplish the following: (i) the
taking of all reasonable acts necessary to cause the conditions precedent set
forth in Article IX and Article X to be satisfied, (ii) the obtaining of all
necessary Governmental Authorizations and the making of all necessary
registrations, declarations and filings (including registrations, declarations
and filings with Governmental Authorities, if any) and the taking of all steps
as may be necessary to avoid any Proceeding by any Governmental Authority,
(iii) the defending of any Proceedings challenging this Agreement or the
consummation of the transaction contemplated hereby, including seeking to have
any stay or temporary restraining order entered by any court or other
Governmental Authority vacated or reversed, and (iv) the execution or delivery
of any additional instruments necessary to consummate the transactions
contemplated hereby and to fully carry out the purposes of this Agreement.
Without limiting the foregoing, each Seller shall cause any applicable Retained
Subsidiary that holds any Purchased Assets to transfer such Purchased Assets to
a Seller prior to the Closing.

(c) If required by the FTC, the DOJ or other Governmental Authority in order to
obtain clearance under or to terminate any waiting period required by the HSR
Act or to avoid the entry of, or to effect the dissolution of, any Order that
would have the effect of preventing or delaying the Closing beyond the Outside
Date, Buyer will propose, negotiate, offer to commit and effect (and if such
offer is accepted, commit to and effect), by consent decree, hold separate Order
or otherwise, the sale, divestiture or disposition of Acquired Assets or
otherwise offer to take or offer to commit to take any action which it is
capable of taking (collectively, a “Divestiture Action”), and if the offer is
accepted, take or commit to take, such action. Buyer will promptly advise
Sellers of any Divestiture Action required by the FTC, the DOJ or other
Governmental Authority and any negotiations with respect thereto. For purposes
of this Section 7.3, a Divestiture Action will be considered “required” by the
FTC, the DOJ or other Governmental Authority only if and to the extent that
Buyer has been notified by the FTC, the DOJ, or such other Governmental
Authority that the failure or refusal to take such Divestiture Action would
result in the filing of Proceedings seeking an Order that prohibits, prevents or
restricts consummation of the transactions contemplated by this Agreement.

(d) Sellers, on the one hand, and Buyer, on the other hand, (i) shall promptly
inform each other of any communication from any Governmental Authority
concerning this Agreement, the transactions contemplated hereby, and any filing,
notification or request for approval and (ii) shall permit the other to review
in advance any proposed written or material oral communication or information
submitted to any such Governmental Authority in response thereto and shall
discuss and attempt to reasonably account for any comments or suggestions of the
other Party (in each case excluding any portions thereof that contain
confidential information). In addition, none of Parties shall agree to
participate in any meeting with any Governmental Authority in respect of any
filings, investigation or other inquiry with respect to this Agreement or the

 

31



--------------------------------------------------------------------------------

transactions contemplated hereby, unless such Party consults with the other
Parties in advance and, to the extent not prohibited by any such Governmental
Authority, gives the other Parties the opportunity to attend and participate
thereat, in each case to the maximum extent practicable. Subject to any
restrictions under applicable laws, rules or regulations, Buyer, on the one
hand, and Sellers, on the other hand, shall furnish the other with copies of all
correspondence, filings and communications (and memoranda setting forth the
substance thereof) between it and its Affiliates and their respective
Representatives on the one hand, and the Governmental Authority or members of
its staff on the other hand, with respect to this Agreement, the transactions
contemplated hereby (excluding documents and communications which are subject to
preexisting confidentiality agreements or to the attorney-client privilege or
work product doctrine) or any such filing, notification or request for approval
(in each case excluding any portions thereof that contain confidential
information). In carrying out their obligations under this Section 7.3, subject
to applicable Law, each of the Parties shall not submit or otherwise provide any
information to such Governmental Authority without first having provided a
reasonable opportunity to the other Party and its counsel to comment upon such
information. Each Party shall also furnish the other Party with such necessary
information and assistance as such other Party and its Affiliates may reasonably
request in connection with their preparation of necessary filings, registration
or submissions of information to the Governmental Authority in connection with
this Agreement, the transactions contemplated hereby and any such filing,
notification or request for approval. Any Party may, as it deems advisable and
necessary, reasonably designate any sensitive material provided to the other
Party under this Section 7.3, or otherwise pursuant to this Agreement, as
“outside counsel only.” Such materials and the information contained therein
shall be given only to the outside legal counsel of the recipient and will not
be disclosed by such outside counsel to the directors, officers or employees of
the recipient, unless express written permission is obtained in advance from the
source of the materials.

(e) Neither Buyer nor Sellers shall, after the entry of the Sale Order, enter
into any agreement that would have the effect of delaying the consummation of
any action contemplated by this Agreement without the written consent of the
other Party. For the avoidance of doubt, no Party shall commit to or agree with
any Governmental Authority to stay, toll or extend any applicable waiting period
under the HSR Act or other applicable Laws, without the prior written consent of
the other Parties.

Section 7.4 Bankruptcy Court Filings and Approval.

(a) Sellers shall use their commercially reasonable efforts to obtain entry of
the Bidding Procedures Order and the Sale Order and such other relief from the
Bankruptcy Court as may be necessary or appropriate in connection with this
Agreement and the consummation of the transactions contemplated by this
Agreement. Sellers shall file with the Bankruptcy Court, on or prior to the end
of the second (2nd) Business Day following the later of the Filing or execution
of this Agreement, the motion seeking entry of the Bidding Procedures Order and
the Sale Order authorizing Sellers to enter into this Agreement and to
consummate the transactions contemplated hereunder. Buyer agrees that it will
promptly take such actions as are reasonably requested by Sellers to assist in
obtaining entry of the Bidding Procedures Order and the Sale Order and,
consistent with Section 8.3(a) below, a finding by the Bankruptcy Court of
adequate assurance of future performance by Buyer.

 

32



--------------------------------------------------------------------------------

(b) Prior to the filing by Sellers of the motion contemplated by the second
sentence of Section 7.4(a), Sellers will (i) provide a copy thereof (including,
in each case, the related forms of order and notice and supporting materials) to
Buyer and its counsel, (ii) provide Buyer and its counsel a reasonable
opportunity to review and comment on such document, and any amendment or
supplement thereto, and (iii) incorporate any reasonable comments of Buyer and
its counsel into such document and any amendment or supplement thereto.

(c) Sellers and Buyer acknowledge that this Agreement and the sale of the
Acquired Assets and the assumption and assignment of the Assigned Agreements are
subject to Bankruptcy Court approval. Sellers and Buyer acknowledge that (i) to
obtain such approval, Sellers must demonstrate that they have taken reasonable
steps to obtain the highest or otherwise best offer possible for the Acquired
Assets and (ii) Buyer must provide adequate assurance of future performance
under the Assigned Agreements to be assigned by Sellers.

(d) Sellers shall give all notices required to be given by applicable Law, to
all Persons entitled thereto, of all motions (including the motions seeking
entry of the Bidding Procedures Order and the Sale Order), orders, hearings and
other proceedings relating to this Agreement and the transactions contemplated
hereby and thereby and such additional notice as ordered by the Bankruptcy Court
or as Buyer may reasonably request. Sellers shall promptly provide Buyer with
copies of all communications from the Bankruptcy Court or third parties relating
to the motions seeking entry of the Bidding Procedures Order and the Sale Order.

(e) In the event an appeal is taken or a stay pending appeal is requested, from
the Bidding Procedures Order or the Sale Order, Sellers shall immediately notify
Buyer of such appeal or stay request and shall provide to Buyer promptly a copy
of the related notice of appeal or order of stay. Sellers shall also provide
Buyer with written notice of any motion or application filed in connection with
any appeal from or stay request in respect of either of such orders. Sellers and
Buyer shall use their respective commercially reasonable efforts to defend such
appeal or stay request and obtain an expedited resolution of such appeal.

(f) After entry of the Sale Order, to the extent Buyer is the Successful Bidder
at the Auction, Sellers shall not take any action which is intended to, or fail
to take any action the intent of which failure to act is to, result in the
reversal, voiding, modification or staying of the Sale Order.

(g) Within three Business Days following the Filing, Sellers shall file a
motion, in form and substantive satisfactory to Buyer, seeking entry of an order
determining Cure Costs in connection with the Sellers’ assignment and assumption
of the Assigned Agreements. The Sellers shall schedule the hearing on such
motion not later than 30 days after the Filing.

Section 7.5 Bidding Procedures. The bidding procedures to be employed with
respect to this Agreement shall be those reflected in the Bidding Procedures
Order. Buyer agrees and acknowledges that Sellers and their Representatives and
Affiliates are and may continue soliciting inquiries, proposals or offers for
the Acquired Assets in connection with any alternative transaction pursuant to
the terms of the Bidding Procedures Order.

 

33



--------------------------------------------------------------------------------

Section 7.6 Break-Up Fee; Expense Reimbursement Amount.

(a) Subject to (x) the delivery by Buyer to Sellers of a Debt Financing
Commitment in a form reasonably satisfactory to Sellers and (y) entry of the
Bidding Procedures Order, if this Agreement is terminated pursuant to
Section 11.1(a)(iv), Section 11.1(b)(i), Section 11.1(b)(iii),
Section 11.1(c)(ii) or Section 11.1(c)(iii) and, in each case, Sellers
consummate an Alternative Transaction within nine months after such termination,
then Sellers, jointly and severally, shall, subject to Section 7.6(c), pay in
cash to Buyer, on the date of the consummation of the Alternative Transaction
and from the proceeds of the Alternative Transaction, a break-up fee in the
amount of $6,000,000 (the “Break-Up Fee”), by wire transfer of immediately
available funds to the account specified by Buyer to Sellers in writing.

(b) Subject to entry of the Bidding Procedures Order, if this Agreement is
terminated pursuant to Section 11.1(a)(i) (unless due to Buyer’s breach of this
Agreement), Section 11.1(a)(iii), Section 11.1(a)(iv), Section 11.1(b)(i),
Section 11.1(b)(iii), Section 11.1(c)(ii) or Section 11.1(c)(iii), then Sellers,
jointly and severally, shall, subject to Section 7.6(c), pay in cash to Buyer,
within five (5) Business Days of such termination, an amount equal to the
reasonable and documented costs, fees and expenses incurred by Buyer and its
Affiliates (including fees and expenses of legal, accounting and financial
advisors and any filing fee under the HSR Act paid by Buyer or its Affiliates)
in connection with this Agreement and the transactions contemplated hereby (the
“Expense Reimbursement Amount”) by wire transfer of immediately available funds
to the account specified by Buyer to Sellers in writing.

(c) In no event shall the aggregate amount of the Break-Up Fee and the Expense
Reimbursement Amount exceed $8,000,000.

(d) The obligations of Sellers to pay the Break-Up Fee and the Expense
Reimbursement Amount as provided herein shall be entitled to administrative
expense status with priority over any and all administrative expenses of the
kind specified in Sections 503(b)(1) and 507(a) of the Bankruptcy Code in the
Bankruptcy Case and senior to all other superpriority administrative expenses in
the Bankruptcy Case.

(e) Sellers agree and acknowledge that Buyer’s due diligence, efforts,
negotiation and execution of this Agreement have involved substantial investment
of management time and have required significant commitment of financial, legal
and other resources by Buyer and its Affiliates and that such due diligence,
efforts, negotiation and execution have provided value to Sellers.

Section 7.7 Financing.

(a) Buyer covenants and agrees with Sellers that it will (i) use reasonable best
efforts to obtain a Debt Financing Commitment as promptly as practicable, to
arrange and consummate the Debt Financing at or prior to the Closing and to keep
the Sellers reasonably apprised on a current basis of the status of its efforts
with respect to obtaining a Debt Financing Commitment and arranging and
consummating the Debt Financing and (ii) cause the Equity Commitment Party to
fund the Equity Financing at the Closing subject to the terms and conditions of
the Equity Commitment Letter. Buyer shall not, without the prior written consent
of the Sellers, amend, supplement, modify or waive any provision under the
Equity Commitment Letter or, once obtained, the Debt Financing Commitment in a
manner that would reasonably be expected

 

34



--------------------------------------------------------------------------------

to materially and adversely impact the ability of Buyer to (a) enforce its
rights against other parties to the Equity Commitment Letter, (b) enforce its
rights under the Debt Financing Commitment or, if applicable, under a
replacement Debt Financing Commitment or (c) otherwise timely consummate the
transactions contemplated by this Agreement.

(b) In order to assist the Buyer with obtaining the Debt Financing and any other
debt financing for the Business following the Closing, the Sellers shall, and
shall cause their Subsidiaries to, provide such assistance and cooperation as
the Buyer may reasonably request, including cooperation in the preparation of
documentation for the Debt Financing or a credit facility of the Buyer and/or
its Subsidiaries that would be effective after the Closing, the preparation of
any information memorandum or similar document, making senior management of the
Sellers reasonably available for customary presentations and cooperation with
prospective lenders in performing their due diligence, entering into customary
agreements and entering into pledge and security documents, other definitive
financing documents or other requested certificates or documents.
Notwithstanding anything in this Section 7.7(b) to the contrary, (i) no Seller
or Retained Subsidiary shall be required to pay any commitment fee or similar
fee or incur any liability with respect to obtaining the financing described in
this Section 7.7(b) prior to the Closing, (ii) no officer, director or employee
of any Seller shall be required to execute any documents that will be effective
prior to the Closing, (iii) no Seller shall be required to issue any information
memoranda or to indemnify any Person in connection with any such financing, and
(iv) no Seller or Retained Subsidiary shall be required to take actions that are
inconsistent with the Sellers’ fiduciary duties to maximize the value of their
estates.

Section 7.8 Notification of Certain Matters.

(a) On or prior to the date that is seven (7) days following the date hereof,
Sellers shall provide to Buyer their good faith estimate of the Cure Costs
associated with each Real Property Lease and each Contract identified on
Schedule 1.1(a) and Schedule 2.2(d) (assuming for this purpose that the Closing
Date is March 31, 2015).

(b) From the Effective Date through ten (10) days prior to the Sale Hearing,
Sellers shall use their reasonable best efforts to promptly (and in no event
later than ten (10) days prior to the Sale Hearing, except with respect to
Contracts entered into after such date) supplement or update Schedule 2.2(d) by
providing Buyer written notice of any Contract to which any Seller or Retained
Subsidiary is a party which (x) was not set forth on Schedule 1.1(a) or Schedule
2.2(d) as of the Effective Date and (y) primarily relates to the Business or any
Acquired Store or is otherwise material to the operation of the Business
following the Closing in substantially the same manner as conducted as of the
date hereof. From the Effective Date through ten (10) days prior to the Sale
Hearing, Buyer may, in its sole discretion, amend Schedule 2.2(d) and Schedule
1.1(a) by moving any Contract from Schedule 2.2(d) to Schedule 1.1(a) or vice
versa by providing Sellers with written notice thereof, provided, however, that
Buyer shall have no right to add to Schedule 1.1(a) any Contract rejected, in
accordance with Section 365 of the Bankruptcy Code, by Sellers prior to Sellers
receiving written notice from Buyer to include such Contract on Schedule 1.1(a),
provided, further, that (i) until the Sale Hearing, Buyer may, in its sole
discretion, amend Schedule 2.2(d) and Schedule 1.1(a) by moving from Schedule
1.1(a) to Schedule 2.2(d) any Contract which is the subject of any dispute
relating to Cure Costs, (ii) until two Business Days prior to the Auction, Buyer
may, in its sole discretion, amend Schedule 2.2(d)

 

35



--------------------------------------------------------------------------------

and Schedule 1.1(a) by moving from Schedule 1.1(a) to Schedule 2.2(d) any Real
Property Lease relating to any Excluded Acquired Store, and (iii) following the
Auction and prior to the Closing, Buyer may, in its sole discretion, amend
Schedule 2.2(d) and Schedule 1.1(a) by moving any Contract from Schedule 2.2(d)
to Schedule 1.1(a), but not vice versa.

(c) To the extent that any franchise agreements or similar Contracts are added
to Schedule 1.1(a), Buyers and Sellers shall negotiate reasonably and in good
faith amendments to this Agreement to provide for the successful assignment to,
and assumption and future performance by, Buyer of such Contracts (it being
understood that the purpose of such amendments would be to minimize liabilities
under, and potential litigation and other risk to the Business arising from,
such Contracts).

(d) From the Effective Date through two Business Days prior to the Closing,
Buyer may, in its sole discretion, amend Schedule 2.1(k) by removing all or any
portion of any asset, property or right listed thereon by providing Sellers with
written notice thereof; provided, that no such removal will result in a
reduction in the amount of the Cash Consideration or the Credit Bid
Consideration.

Section 7.9 Employees. Within fifteen (15) days after the Effective Date,
Sellers shall provide Buyer a complete and accurate list of the names of
Sellers’ employees, and their corresponding job titles, store or office
locations (as the case may be), dates of hire, current rates of compensation,
accrued and unused vacation leave and sick leave and other commitments that
exist with respect to such employees, whether oral or in writing. Such list
shall also indicate which such employees, if any, are not actively at work as of
the date specified therein (other than due to vacation or short-term illness).
Buyer may offer employment effective as of the Closing Date to such employees as
Buyer shall determine in its sole discretion, at such salary and/or wage levels,
with such benefits and under such other terms and conditions as Buyer shall
determine in its sole discretion. Any employee who accepts an offer of
employment from Buyer on or within 30 days after the Closing date shall be
referred to herein as a “Transferred Employee”. Sellers shall retain all
liabilities (including accrued vacation and liabilities arising in connection
with COBRA) in respect of all of its employees, including Transferred Employees,
other than liabilities associated with the Transferred Employees’ service with
Buyer after the Closing Date. Sellers shall remain solely responsible for any
and all obligations that might arise under the WARN Act arising out of any
employment losses occurring prior to, on or after the Closing Date with respect
to all current and former employees as of the Closing Date, and shall take all
actions that are necessary to comply with the WARN Act, including providing any
notices required under the WARN Act. Sellers shall remain liable for all
workers’ compensation claims arising out of injuries or occupational diseases
sustained or contracted before the date the Transferred Employee commences
employment with the Buyer.

Section 7.10 Damage or Destruction. Until the Closing, the Acquired Assets shall
remain at the risk of the Sellers. In the event of (i) any material damage to or
destruction of any of the Acquired Assets after the date hereof and prior to the
Closing (in any such case, a “Damage or Destruction Loss”) or (ii) any sale or
other transfer out of an Acquired Store (other than to another Acquired Store)
of any Equipment located in an Acquired Store as of the date hereof (an
“Equipment Loss”) the Seller shall give notice thereof to the Buyer promptly
thereafter. If any such Damage or Destruction Loss is covered by policies of
insurance and the

 

36



--------------------------------------------------------------------------------

underlying Acquired Asset is not repaired or replaced prior to Closing, all
right and claim of the Sellers to any proceeds of insurance for such Damage or
Destruction Loss shall be assigned and (if previously received by the Sellers
and not used prior to the Closing Date to repair any damage or destruction) paid
to the Buyer at Closing in accordance with Section 2.1(i). If any such Damage or
Destruction Loss is not covered by policies of insurance, the Buyer shall have
the right to reduce the Credit Bid Consideration by an amount equal to (i) if
such Affected Assets are not destroyed or damaged beyond repair and are able to
be repaired to substantially the same condition that existed prior to such
Damage or Destruction Loss at a cost less than their replacement cost, the
estimated cost to repair or restore the Acquired Assets affected by such Damage
or Destruction Loss (the “Affected Assets”) to substantially the same condition
that existed immediately prior to the occurrence of such Damage or Destruction
Loss, or (ii) if such Affected Assets are destroyed or damaged beyond repair or
are not able to be repaired to substantially the same condition that existed
prior to such Damage or Destruction Loss at a cost less than their replacement
cost, the replacement cost of the Affected Assets. In the event of an Equipment
Loss, the Buyer shall have the right to reduce the Credit Bid Consideration by
an amount equal to the replacement cost of the applicable underlying Equipment.
If the Buyer elects to reduce the Credit Bid Consideration pursuant to this
Section 7.10, the Sellers and the Buyer shall negotiate in good faith in an
effort to agree upon the amount of such reduction. If the Parties are unable to
reach agreement within five (5) Business Days after notice of the Damage or
Destruction Loss or Equipment Loss is given by the Sellers, then the amount of
the reduction shall be determined by an independent, qualified insurance
adjuster selected by the Parties (or, if they are unable to agree on such
selection, one appointed by the Bankruptcy Court upon application of either the
Buyer or the Sellers).

Section 7.11 Transition Services Agreement; Identified Party Agreements.

(a) The Parties shall use their respective reasonable best efforts to agree on a
form of Transition Services Agreement as promptly as practicable after the
Effective Date.

(b) Buyer shall keep Sellers reasonably apprised on a current basis of the
status of any discussions or negotiations between Buyer and the Identified Party
(or any of their respective Affiliates or representatives) with respect to the
transactions and other matters contemplated by the Term Sheets, and shall use
its reasonable best efforts to complete any discussions or negotiations by no
later than fifteen (15) days following the Filing. Buyer shall provide to
Sellers copies of the execution version of each definitive agreement entered
into or to be entered into between Buyer and the Identified Party (or any of
their respective Affiliates) in connection with the transactions or other
matters contemplated by the Term Sheets. To the extent that any of the documents
referred to in the immediately preceding sentence are subsequently revised,
Buyer shall provide copies thereof to Seller as promptly as reasonably
practicable. Buyer acknowledges and agrees that Sellers may use the Term Sheets
and the information and documentation provided to them by Buyer pursuant to this
Section 7.11 to facilitate the Auction in accordance with the Bidding
Procedures.

Section 7.12 Letters of Credit. The Buyer shall be entitled to credit bid L/C
Reimbursement Obligations pursuant to Section 3.1(b). To the extent that a
portion of the purchase price is paid by a credit against L/C Reimbursement
Obligations relating to any Letter of Credit pursuant to Section 3.1(b) and the
full amount of such Letter of Credit shall not have

 

37



--------------------------------------------------------------------------------

been drawn at or prior to the expiration of such Letter of Credit, then promptly
following such expiration, Buyer shall reimburse Sellers, by wire transfer of
immediately available funds, an amount equal to the difference between (i) such
credit against the purchase price and (ii) the portion of the Letter of Credit
actually drawn (x) at or after the Closing and (y) at or prior to such
expiration.

ARTICLE VIII

ADDITIONAL AGREEMENTS

Section 8.1 Taxes.

(a) Any sales, use, property transfer or gains, documentary, stamp,
registration, recording or similar Tax (including, for certainty, goods and
services tax, harmonized sales tax and land transfer tax) payable in connection
with the sale or transfer of the Acquired Assets (“Transfer Taxes”) shall be
borne by Sellers and, to the extent Buyer is required by applicable Law to pay
Transfer Taxes, such Transfer Taxes shall be paid by the appropriate Seller to
Buyer at Closing. Sellers and Buyer shall use reasonable efforts and cooperate
in good faith to exempt the sale and transfer of the Acquired Assets from any
such Transfer Taxes. Sellers shall prepare and file all necessary Tax Returns or
other documents with respect to all such Transfer Taxes; provided, however, that
in the event any such Tax Return requires execution by Buyer, Sellers shall
prepare and deliver to Buyer a copy of such Tax Return at least three
(3) Business Days before the due date thereof, and Buyer shall promptly execute
such Tax Return and deliver it to Sellers, which shall cause it to be filed.
Sellers shall reimburse Buyer for any Tax described in this Section 8.1(a) that
is paid by Buyer to a Governmental Authority.

(b) Buyer and Sellers agree to furnish or cause to be furnished to each other,
upon request, as promptly as practicable, such information and assistance
relating to the Business and the Acquired Assets (including access to Documents)
as is reasonably necessary for the filing of all Tax Returns, the making of any
election relating to Taxes, the preparation for any audit by any taxing
authority and the prosecution or defense of any claims, suit or proceeding
relating to any Tax; provided, however, that (other than as required pursuant to
this Section 8.1(b)) neither Buyer nor any Seller shall be required to disclose
the contents of its income tax returns to any Person. Any expenses incurred in
furnishing such information or assistance pursuant to this Section 8.1(b) shall
be borne by the Party requesting it.

(c) Notwithstanding any other provisions in this Agreement, Buyer and Sellers
hereby waive compliance with all “bulk sales,” “bulk transfer” and similar laws
that may be applicable with respect to the sale and transfer of any or all of
the Acquired Assets to Buyer.

Section 8.2 Payments Received. Sellers, on the one hand, and Buyer, on the other
hand, each agree that, after the Closing, each will hold and will promptly
transfer and deliver to the other, from time to time as and when received by
them, any cash, checks with appropriate endorsements (using their best efforts
not to convert such checks into cash) or other property that they may receive on
or after the Closing which properly belongs to the other and will account to the
other for all such receipts.

 

38



--------------------------------------------------------------------------------

Section 8.3 Assigned Agreements; Adequate Assurance of Future Performance.

(a) With respect to each Assigned Agreement, Buyer shall provide adequate
assurance as required under the Bankruptcy Code of the future performance by
Buyer of each such Assigned Agreement. Buyer and Sellers agree that they will
promptly take all actions reasonably required to assist in obtaining a
Bankruptcy Court finding that there has been an adequate demonstration of
adequate assurance of future performance under the Assigned Agreements, such as
furnishing affidavits, non-confidential financial information and other
documents or information for filing with the Bankruptcy Court and making Buyer’s
and Sellers’ Representatives available to testify before the Bankruptcy Court.

(b) Subject to the other terms and conditions of this Agreement, Buyer shall,
from and after the Closing Date, (i) assume all Liabilities of Sellers under the
Assigned Agreements and (ii) satisfy and perform all of the Liabilities related
to each of the Assigned Agreements when the same are due thereunder, in each
case to the extent relating to any post-Closing period.

Section 8.4 Post-Closing Liabilities.

(a) Subject to the terms and conditions of this Agreement, after the Closing
Date, Buyer shall have the responsibility to process, and shall have all
Liability for, all Assumed Consumer Liabilities. Sellers shall retain all
Liabilities with respect to returns of goods or merchandise, customer
prepayments and overpayments, gift cards and certificates, customer loyalty
obligations or programs, customer refunds, warranty obligations, chargebacks,
credits, reimbursements and related adjustments, in each case with respect to
goods or merchandise sold prior to Closing and which are not Assumed Consumer
Liabilities.

(b) Nothing in this Section 8.4 or in Section 8.5 shall prohibit Sellers from
ceasing operations or winding up their affairs following the Closing.

Section 8.5 Post-Closing Books and Records and Personnel. For twelve (12) months
after the Closing Date, (a) neither Buyer nor any Seller shall dispose of or
destroy any of the business records and files of the Business and (b) Buyer and
Sellers (including, for clarity, any trust established under a Chapter 11 plan
of Sellers or any other successors of Sellers) shall allow each other and their
respective Representatives reasonable access during normal business hours, and
upon reasonable advance notice, to all employees, files and any books and
records and other materials included in the Acquired Assets for purposes
relating to the Bankruptcy Case, the wind-down of the operations of Sellers, the
functions of any such trusts or successors, or other reasonable business
purposes, including Tax matters, litigation, or potential litigation, each as it
relates to the Business, the Acquired Stores, the Acquired Assets or the Assumed
Liabilities prior to the Closing Date (with respect to Sellers) or from and
after the Closing Date (with respect to the Buyer), and Buyer and Sellers
(including any such trust or successors) and such Representatives shall have the
right to make copies of any such files, books, records and other materials. In
addition, from and after the Closing for a period of 60 days, Sellers will
permit Buyer and its Representatives access to such personnel of Sellers during
normal business hours as Buyer may reasonably request to assist with the
transfer of the Inventory, Documents, Equipment, Permits and Petty Cash that are
included in the Acquired Assets, provided that nothing in this Section 8.5 shall
prohibit Sellers from ceasing operations or winding up their affairs following
the Closing.

 

39



--------------------------------------------------------------------------------

Section 8.6 Confidentiality. Sellers agree not to, and shall use commercially
reasonable efforts to cause its employees not to, divulge to any Person (other
than Buyer or its Affiliates or any persons employed or designated by such
entities), publish or make use of any information of any type whatsoever of a
confidential nature relating to the Business, Acquired Stores or Acquired
Assets, including, all types of trade secrets, client lists or information,
information regarding products, marketing plans, management organization
information, operating policies or manuals, performance results or other
financial, commercial, business or technical information, except (i) such
knowledge or information that is in the public domain through no wrongful act by
any Seller without the prior written consent of Buyer or its Affiliates (as the
case may be), (ii) for disclosure made pursuant to and in accordance with any
Contract to which any Seller or any Affiliate of Seller is a party, (iii) for
disclosures made to facilitate the Auction in accordance with the Bidding
Procedures, and (iv) as required by applicable law, by an order of a court
having competent jurisdiction or under subpoena from an appropriate government
agency. This confidentiality provision has no temporal or geographical
limitation.

ARTICLE IX

CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYER TO CLOSE

The obligations of Buyer to consummate the transactions contemplated by this
Agreement are subject to the satisfaction or waiver, at or prior to the Closing,
of each of the following conditions:

Section 9.1 Accuracy of Representations. The representations and warranties of
Sellers contained in Article V shall be true and correct as of the date hereof
and as of the Closing Date as though made on and as of the Closing Date (except
that those representations and warranties which address matters only as of a
particular date need only be true and correct as of such date); provided,
however, that the condition in this Section 9.1 shall be deemed to be satisfied
so long as any failure of such representations and warranties to be true and
correct (without giving effect to any limitation as to “materiality” or
“Material Adverse Effect” set forth therein), individually or in the aggregate,
has not had and would not reasonably be expected to have a Material Adverse
Effect. Buyer shall have received a certificate of Sellers, signed by a duly
authorized officer of Sellers, to that effect.

Section 9.2 Sellers’ Performance. Sellers shall have performed and complied with
in all material respects the covenants and agreements that Sellers are required
to perform or comply with pursuant to this Agreement at or prior to the Closing,
and Buyer shall have received a certificate of Sellers to such effect signed by
a duly authorized officer thereof.

Section 9.3 No Order. No Governmental Authority shall have enacted, issued,
promulgated or entered any Order which is in effect and has the effect of making
illegal or otherwise prohibiting the consummation of the transactions
contemplated by this Agreement (a “Closing Legal Impediment”); provided,
however, that prior to asserting this condition Buyer shall have taken all
actions required by Section 7.3 to prevent the occurrence or entry of any such
Closing Legal Impediment and to remove or appeal as promptly as possible any
such Closing Legal Impediment.

 

40



--------------------------------------------------------------------------------

Section 9.4 Governmental Authorizations. Any applicable waiting period under the
HSR Act and any other waiting period under any applicable material antitrust or
competition Law shall have expired or been terminated and any other material
approval under any applicable antitrust or competition Law shall have been
received.

Section 9.5 Sellers’ Deliveries. Each of the deliveries required to be made to
Buyer pursuant to Section 4.3 shall have been so delivered.

Section 9.6 Sale Order. The Bankruptcy Court shall have entered the Sale Order
and the Sale Order shall be a Final Order; provided, however, that it shall not
be a condition to the Buyer’s obligation to consummate the transactions
contemplated by this Agreement that the Sale Order be a Final Order if the Sale
Order is not a Final Order solely as a result of an appeal of the relief granted
pursuant to the Sale Order which appeal (a) does not challenge Buyer’s good
faith under Section 363(m) of the Bankruptcy Code, (b) does not assert that the
transactions contemplated by this Agreement are avoidable pursuant to, or
otherwise violate, Section 363(n) of the Bankruptcy Code and (c) has not
resulted in a stay of the Sale Order.

Section 9.7 Credit Bid. Buyer shall be a secured creditor of Sellers holding
valid, binding, enforceable and perfected first priority liens under the Credit
Facilities against the property of Sellers’ bankruptcy estates, and no portion
of the amount of Buyer’s secured claims under the Credit Facilities available to
be applied against the purchase price in accordance with Section 3.1 shall have
been subject to any challenge, avoidance, reduction (except on account of
satisfaction), disallowance, recharacterization, impairment or subordination.

Section 9.8 Third Party Agreements. (a) Buyer and/or one or more of its
Affiliates shall have entered into definitive agreements with the third party
set forth on Schedule 9.8 (the “Identified Party”) and/or one or more of its
Affiliates containing terms substantially consistent with the term sheets with
the Identified Party provided to Sellers prior to the execution of this
Agreement (the “Term Sheets”) and other terms and conditions satisfactory to
Buyer in its sole discretion and (b) all conditions precedent to the entry into
force of such definitive agreements shall have been satisfied or waived, and
such definitive agreements shall be in full force and effect as of the Closing.

Section 9.9 Debt Financing. Buyer shall have arranged, and shall simultaneously
with the Closing consummate, the Debt Financing.

Section 9.10 Level, Mix and Composition of Inventory. As of the Closing, (i) the
level of Inventory at each of at least 85% of the Acquired Stores shall be at
least 85% of the level of Projected Inventory for such Acquired Store and
(ii) the mix and composition of Inventory at each Acquired Store shall be
consistent with the mix and composition of the Projected Inventory for such
Acquired Store and of a saleable condition consistent with the saleable
condition of such Inventory at such Acquired Store as of the date of this
Agreement (with such exceptions which, individually and in the aggregate are de
minimis in nature). Buyer shall have received a certificate of Sellers, signed
by a duly authorized officer of Sellers, to that effect.

 

41



--------------------------------------------------------------------------------

ARTICLE X

CONDITIONS PRECEDENT TO THE OBLIGATION OF SELLERS TO CLOSE

Sellers’ obligation to consummate the transactions contemplated by this
Agreement is subject to the satisfaction or waiver, at or prior to the Closing,
of each of the following conditions:

Section 10.1 Accuracy of Representations. The representations and warranties of
Buyer contained in Article VI shall be true and correct as of the date hereof
and as of the Closing Date as though made on and as of the Closing Date (except
that those representations and warranties which address matters only as of a
particular date need only be true and correct as of such date); provided,
however, that the condition in this Section 10.1 shall be deemed to be satisfied
so long as any failure of such representations and warranties to be true and
correct (without giving effect to any limitation as to “materiality” or
“material adverse effect” set forth therein), individually or in the aggregate,
has not had and would not reasonably be expected to prevent or materially impair
the ability of Buyer to consummate the transactions contemplated by this
Agreement. Sellers shall have received a certificate of Buyer, signed by a duly
authorized officer of Buyer, to that effect.

Section 10.2 Buyer’s Performance. Buyer shall have performed and complied with
in all material respects the covenants and agreements that Buyer is required to
perform or comply with pursuant to this Agreement at or prior to the Closing,
and Sellers shall have received a certificate of Buyer to such effect signed by
a duly authorized officer thereof.

Section 10.3 No Order. No Closing Legal Impediment shall be in effect, provided,
however, that prior to asserting this condition Sellers shall have taken all
actions required by Section 7.3 to prevent the occurrence or entry of any such
Closing Legal Impediment and to remove or appeal as promptly as possible any
such Closing Legal Impediment.

Section 10.4 Governmental Authorizations. Any applicable waiting period under
the HSR Act and any other waiting period under any material applicable antitrust
or competition Law shall have expired or been terminated and any other material
approval under any applicable antitrust or competition Law shall have been
received.

Section 10.5 Buyer’s Deliveries. Each of the deliveries required to be made to
Sellers pursuant to Section 4.2 shall have been so delivered.

Section 10.6 Sale Order in Effect. The Bankruptcy Court shall have entered the
Sale Order and the Sale Order shall be a Final Order; provided, however, that it
shall not be a condition to the Sellers’ obligation to consummate the
transactions contemplated by this Agreement that the Sale Order be a Final Order
if the Sale Order is not a Final Order solely as a result of an appeal of the
relief granted pursuant to the Sale Order which appeal (a) does not challenge
Buyer’s good faith under Section 363(m) of the Bankruptcy Code, (b) does not
assert that the transactions contemplated by this Agreement are avoidable
pursuant to, or otherwise violate, Section 363(n) of the Bankruptcy Code and
(c) has not resulted in a stay of the Sale Order.

 

42



--------------------------------------------------------------------------------

ARTICLE XI

TERMINATION

Section 11.1 Termination Events. Anything contained in this Agreement to the
contrary notwithstanding (other than as provided in Section 11.1(c)(iv)), this
Agreement may be terminated at any time prior to the Closing Date:

(a) by either Sellers or Buyer:

(i) if the Bankruptcy Court rules that it does not approve this Agreement for
any reason or if a Governmental Authority issues a final, non-appealable ruling
or Order permanently prohibiting the transactions contemplated hereby, provided,
however, that the right to terminate this Agreement pursuant to this
Section 11.1(a)(i) shall not be available to any Party whose breach of any of
its representations, warranties, covenants or agreements contained herein
results in such ruling or Order;

(ii) by mutual written consent of Sellers and Buyer;

(iii) if the Closing shall not have occurred by the close of business on
March 31, 2015 (the “Outside Date”); provided, however, that the right to
terminate this Agreement pursuant to this Section 11.1(a)(iii) shall not be
available to any Party whose breach of any of its representations, warranties,
covenants or agreements contained herein results in the failure of the Closing
to be consummated by such time;

(iv) if Sellers (A) file any stand-alone plan of reorganization or liquidation
(or announce support of any such plan filed by any other party) that does not
contemplate, or that would be reasonably expected to impede or delay the
implementation or consummation of, the transactions provided for in this
Agreement or (B) consummate an Alternative Transaction; or

(v) if the Buyer and Sellers have not agreed on the Projected Inventory within
ten (10) days following the date hereof.

(b) by Buyer:

(i) in the event of any breach by any Seller of any of its agreements,
covenants, representations or warranties contained herein that would result in
the failure of a condition set forth in Article IX to be satisfied, and the
failure of Sellers to cure such breach by the earlier of (A) the Outside Date
and (B) the date that is thirty (30) days after receipt of the Buyer Termination
Notice; provided, however, that (1) Buyer is not in breach of any of its
representations, warranties, covenants or agreements contained herein in a
manner that would result in the failure of a condition set forth in Article X to
be satisfied, (2) Buyer notifies Sellers in writing (the “Buyer Termination
Notice”) of its intention to exercise its rights under this Section 11.1(b)(i)
as a result of the breach, and (3) Buyer specifies in the Buyer Termination
Notice the representation, warranty, covenant or agreement contained herein of
which Sellers are allegedly in breach;

 

43



--------------------------------------------------------------------------------

(ii) if the Bankruptcy Case is dismissed or converted to a case under Chapter 7
of the Bankruptcy Code and neither such dismissal nor conversion expressly
contemplates the transactions provided for in this Agreement;

(iii) if the Auction takes place and Buyer is not the Successful Bidder at the
Auction, except that if Buyer is designated as the second highest or best
bidder, then upon the earlier of the consummation of the transaction with the
Successful Bidder and 30 days after the conclusion of the Sale Hearing;

(iv) if the Bidding Procedures Order has not been entered on or before fourteen
(14) days after the Filing (or is vacated or stayed as of such date); or

(v) if the Sale Order has not been entered on or before forty-five (45) days
after the Filing (or is vacated or stayed as of such date).

(c) by Sellers:

(i) in the event of any breach by Buyer of any of its agreements, covenants,
representations or warranties contained herein that would result in the failure
of a condition set forth in Article X to be satisfied, and the failure of Buyer
to cure such breach by the earlier of (A) the Outside Date and (B) the date that
is thirty (30) days after receipt of the Sellers Termination Notice; provided,
however, that Sellers (1) are not themselves in breach of any of their
representations, warranties, covenants or agreements contained herein or in the
Bidding Procedures Order or the Sale Order in a manner that result in the
failure of a condition set forth in Article IX to be satisfied, (2) notify Buyer
in writing (the “Sellers Termination Notice”) of their intention to exercise
their rights under this Section 11.1(c)(i) as a result of the breach, and
(3) specify in the Sellers Termination Notice the representation, warranty,
covenant or agreement contained herein of which Buyer is allegedly in breach;

(ii) if the Auction takes place and Buyer is not the Successful Bidder at the
Auction;

(iii) if Sellers enter into (or provide written notice to Buyer of their intent
to enter into) one or more agreements to sell, transfer or otherwise dispose of
any portion of the Acquired Assets in a transaction or series of transactions
with one or more Persons other than Buyer in accordance with the Bidding
Procedures; or

(iv) if (A) the condition set forth in Section 9.8(a) has not been satisfied or
waived by Buyer or (B) Buyer has not obtained a Debt Financing Commitment in a
form reasonably satisfactory to Sellers, in each case on or before the date that
is two Business Days prior to the hearing conducted by the Bankruptcy Court to
approve the Bidding Procedures Order, provided that Sellers

 

44



--------------------------------------------------------------------------------

shall not have the right to terminate this Agreement pursuant to this
Section 11.1(c)(iv) following the hearing conducted by the Bankruptcy Court to
approve the Bidding Procedures Order.

For the avoidance of doubt, the Parties acknowledge and agree, that in the event
that Sellers determine, in their reasonable discretion, that the last Overbid
(as defined in the Bidding Procedures) submitted by Buyer is better than all
other Qualified Bids (as defined in the Bidding Procedures) as such Qualified
Bids may be amended by an Overbid submitted at the Auction, then within two
(2) Business Days following the conclusion of the Auction, Sellers and Buyer
shall enter into an amendment to this Agreement to reflect Buyer’s last Overbid;
it being acknowledged and agreed that this Agreement shall not be deemed to have
terminated by virtue of Buyer’s having submitted the winning bid at the Auction.

Section 11.2 Effect of Termination. If the Bidding Procedures Order has been
entered and this Agreement is terminated in the circumstances set forth in
Section 7.6(a) and/or Section 7.6(b), then Sellers, jointly and severally, shall
pay to Buyer the Break-Up Fee and/or the Expense Reimbursement Amount in
accordance with Section 7.6, as applicable. The Break-Up Fee and the Expense
Reimbursement Amount are in the nature of liquidated damages and shall
constitute the sole and exclusive remedy of Buyer in the event of a termination
hereunder.

ARTICLE XII

GENERAL PROVISIONS

Section 12.1 Public Announcements. The initial press release relating to this
Agreement shall be a joint press release, the text of which shall be agreed to
by Buyer, on the one hand, and Sellers, on the other hand. Buyer, on the one
hand, and Sellers, on the other hand, shall consult with each other before
issuing any other press release or otherwise making any public statement with
respect to this Agreement, the transactions contemplated hereby or the
activities and operations of the other and shall not issue any such release or
make any such statement without the prior written consent of the other (such
consent not to be unreasonably withheld or delayed), provided, however, that
nothing herein shall prohibit any Party from issuing or causing publication of
any such press release or public announcement to the extent that it determines
in good faith that such disclosure is required by Law or Order or pursuant to
any listing agreement with the NYSE or the NYSE Rules, following consultation
with counsel (including any filings required to be made by any of the Parties or
their respective Affiliates on Form 8-K, Form 13D or otherwise pursuant to
securities Laws), in which case the Party making such determination shall, if
practicable under the circumstances, use reasonable efforts to allow the other
Party reasonable time to comment on such release or announcement in advance of
its issuance or publication (it being understood and hereby agreed that the
final form and content of any such release or announcement, as well as the
timing of any such release or announcement, shall be at the final discretion of
the disclosing party).

Section 12.2 Notices. Any notice, consent or other communication required or
permitted under this Agreement shall be in writing and shall be delivered (a) in
person, (b) by a nationally recognized courier for overnight delivery service or
(c) by email or other electronic means, confirmed by telephone or return email
(including an automated return receipt), to the

 

45



--------------------------------------------------------------------------------

persons indicated below. A notice or communication shall be deemed to have been
effectively given (i) if in person, upon personal delivery to the Party to whom
the notice is directed, (ii) if by nationally recognized courier, one Business
Day after delivery to such courier and (iii) if by email or other electronic
means, when sent and confirmed by telephone or return email. Rejection or other
refusal to accept or inability to deliver because of changed address of which no
notice has been received shall also constitute receipt. Any such notice,
election, demand, request or response shall be addressed as follows:

(a) If to Sellers, then to:

RadioShack Corporation

300 RadioShack Circle

Fort Worth, Texas 76102

Attention: Robert Donohoo, Vice President and General Counsel

Email: Robert.Donohoo@radioshack.com

with a copy (which shall not constitute notice) to:

Jones Day

2727 North Harwood Street

Dallas, Texas 75201

Attention: Mark E. Betzen and Robert A. Schroeder

Email: mbetzen@jonesday.com and raschroeder@jonesday.com

(b) If to Buyer:

General Wireless Inc.

c/o Standard General L.P.

757 Fifth Avenue, 12th Floor

New York, NY 10153

Attention: Gail Steiner

Email: legal@standgen.com

with a copy (which shall not constitute notice) to:

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

Attention: Jonathan E. Levitsky

Email: jelevitsky@debevoise.com

Section 12.3 Amendment; Waiver. No amendment, modification or discharge of this
Agreement, and no waiver hereunder, shall be valid or binding unless set forth
in writing and duly executed by the Party against whom enforcement of the
amendment, modification, discharge or waiver is sought and such amendment,
modification, discharge or waiver is delivered substantially contemporaneously
to each other Party. Any such waiver shall constitute a waiver only with respect
to the specific matter described in such writing and shall in no way

 

46



--------------------------------------------------------------------------------

impair the rights of the Party granting such waiver in any other respect or at
any other time. Neither the waiver by any of the Parties of a breach of or a
default under any of the provisions of this Agreement, nor the failure by any of
the Parties, on one or more occasions, to enforce any of the provisions of this
Agreement or to exercise any right or privilege hereunder shall be construed as
a waiver of any other breach or default of a similar nature, or as a waiver of
any of such provisions, rights or privileges hereunder. No course of dealing
between or among the Parties shall be deemed effective to modify, amend or
discharge any part of this Agreement or any rights to payment of any Party under
or by reason of this Agreement. No prior draft of this Agreement shall be used
in the interpretation of this Agreement.

Section 12.4 Entire Agreement. This Agreement (including the Schedules and the
Exhibits) and the other Transaction Documents contain all of the terms,
conditions and representations and warranties agreed to by the Parties relating
to the subject matter of this Agreement and supersede all prior and
contemporaneous agreements, understandings, negotiations, correspondence,
undertakings and communications of the Parties or their representatives, oral or
written, respecting such subject matter. The representations, warranties,
covenants and agreements contained in this Agreement (including the Schedules
and the Exhibits) and the other Transaction Documents are intended, among other
things, to allocate the economic cost and the risks inherent in the transactions
contemplated hereby and thereby, including risks associated with matters as to
which the party making such representations and warranties has no knowledge or
only incomplete knowledge, and such representations and warranties may be
qualified by disclosures contained in the Schedules. Consequently, Persons other
than the Parties may not rely upon the representations and warranties in this
Agreement as characterizations of actual facts or circumstances as of the date
of this Agreement or as of any other date.

Section 12.5 Assignment. This Agreement, and the rights, interests and
obligations hereunder, shall not be assigned by any Party by operation of law or
otherwise without the express written consent of the other Parties (which
consent may be granted or withheld in the sole discretion of such other Party);
provided, however, that Buyer shall be permitted, upon prior notice to Sellers,
to (i) assign its right to receive assignment of any Real Property Lease to the
Identified Party and (ii) assign all or part of its rights or obligations
hereunder to an Affiliate, but no such assignment shall relieve Buyer of its
obligations under this Agreement, and Sellers shall be permitted to assign all
or part of their rights or obligations hereunder on or after the date on which
the Final Credit Bid Consideration is determined in accordance with
Section 3.3(b) pursuant to a plan of reorganization or liquidation approved by
the Bankruptcy Court.

Section 12.6 Severability. The provisions of this Agreement shall be deemed
severable, and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any Person or any
circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected by such
invalidity or unenforceability.

 

47



--------------------------------------------------------------------------------

Section 12.7 Governing Law; Consent to Jurisdiction and Venue; Jury Trial
Waiver.

(a) Except to the extent the mandatory provisions of the Bankruptcy Code apply,
this Agreement and all claims or causes of action (whether in contract, tort or
otherwise) that may be based upon, arise out of or relate to this Agreement or
the negotiation, execution or performance of this Agreement (including any claim
or cause of action based upon, arising out of or related to any representation
or warranty made in or in connection with this Agreement or as an inducement to
enter into this Agreement) shall be governed by, and construed in accordance
with, the laws of the State of Delaware applicable to Contracts made and to be
performed entirely in such state without regard to principles of conflicts or
choice of laws or any other law that would make the laws of any other
jurisdiction other than the State of Delaware applicable hereto.

(b) Without limitation of any Party’s right to appeal any Order of the
Bankruptcy Court, (i) the Bankruptcy Court shall retain exclusive jurisdiction
to enforce the terms of this Agreement and to decide any claims or disputes
which may arise or result from, or be connected with, this Agreement, any breach
or default hereunder, or the transactions contemplated hereby and (ii) any and
all claims relating to the foregoing shall be filed and maintained only in the
Bankruptcy Court, and the Parties hereby consent and submit to the exclusive
jurisdiction and venue of the Bankruptcy Court and irrevocably waive the defense
of an inconvenient forum to the maintenance of any such Proceeding; provided,
however, that, if the Bankruptcy Case is closed, all Proceedings arising out of
or relating to this Agreement shall be heard and determined in a Delaware state
court or a federal court sitting in the State of Delaware, and the Parties
hereby (a) irrevocably and unconditionally submit to the exclusive jurisdiction
of the Delaware Court of Chancery and any state appellate court therefrom within
the State of Delaware (or in the event (but only in the event) that such court
does not have subject matter jurisdiction over such Action in the United States
District Court for the District of Delaware) with respect to all Proceedings
arising out of or relating to this Agreement and the transaction contemplated
hereby (whether based on contract, tort or other theory); (b) agree that all
claims with respect to any such Proceeding shall be heard and determined in such
courts and agrees not to commence any Proceeding relating to this Agreement or
the transactions contemplated hereby (whether based on contract, tort or other
theory) except in such courts; (c) irrevocably and unconditionally waive any
objection to the laying of venue of any Proceeding arising out of this Agreement
or the transactions contemplated hereby and irrevocably and unconditionally
waives the defense of an inconvenient forum; and (d) agree that a final judgment
in any such Proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.
The Parties agree that any violation of this Section 12.7(b) shall constitute a
material breach of this Agreement and shall constitute irreparable harm.

(c) EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 12.7.

 

48



--------------------------------------------------------------------------------

Section 12.8 Counterparts. This Agreement may be executed in any number of
counterparts (including via facsimile or other electronic transmission in
portable document format (pdf)) with the same effect as if the signatures to
each counterpart were upon a single instrument, and all such counterparts
together shall be deemed an original of this Agreement. This Agreement shall
become effective when, and only when, each Party shall have received a
counterpart hereof signed by the other Party. Delivery of an executed
counterpart hereof by means of facsimile or electronic transmission in portable
document format (pdf) shall have the same effect as delivery of a physically
executed counterpart in person.

Section 12.9 Parties in Interest; No Third Party Beneficiaries. Nothing in this
Agreement shall confer any rights, benefits, remedies, obligations, liabilities
or claims hereunder upon any Person not a Party or a permitted assignee of a
Party.

Section 12.10 Non-Recourse. All claims, obligations, liabilities or causes of
action (whether in contract or in tort, in law or in equity or granted by
statute) that may be based upon, in respect of, arise under, out or by reason
of, be connected with or relate in any manner to this Agreement, the
negotiation, execution or performance of this Agreement (including any
representation or warranty made in connection with or as an inducement to this
Agreement) or the transactions contemplated hereby may be made only against (and
are those solely of) the entities that are expressly identified as Parties to
this Agreement. No other Person, including any of their Affiliates, directors,
officers, employees, incorporators, members, partners, managers, stockholders,
agents, attorneys, or representatives of, or any financial advisors or lenders
to, any of the foregoing shall have any liabilities (whether in contract or in
tort, in law or in equity, or granted by statute) for any claims, causes of
action, obligations or liabilities, other than fraud claims, arising under, out
of, in connection with, or related in any manner to, this Agreement or based on,
in respect of, or by reason of, this Agreement or its negotiation, execution,
performance or breach.

Section 12.11 Schedules; Materiality. The inclusion of any matter in any
Schedule shall be deemed to be an inclusion for all purposes of this Agreement,
to the extent that such disclosure is sufficient to identify the Section to
which such disclosure is responsive, but inclusion therein shall not be deemed
to constitute an admission, or otherwise imply, that any such matter is material
or creates a measure for materiality for purposes of this Agreement. The
disclosure of any particular fact or item in any Schedule shall not be deemed an
admission as to whether the fact or item is “material” or would constitute a
“Material Adverse Effect.”

Section 12.12 Specific Performance. The Parties acknowledge and agree that
(a) irreparable injury, for which monetary damages, even if available, would not
be an adequate remedy, will occur in the event that any of the provisions of
this Agreement are not performed in accordance with the specific terms hereof or
are otherwise breached, and (b) the non-breaching Party or Parties shall
therefore be entitled, in addition to any other remedies that may be available,
to obtain (without the posting of any bond) specific performance of the terms of
this Agreement. If any Proceeding is brought by the non-breaching Party or
Parties to enforce this Agreement, the Party in breach shall waive the defense
that there is an adequate remedy at law.

 

49



--------------------------------------------------------------------------------

Section 12.13 Survival. All covenants and agreements contained herein which by
their terms are to be performed in whole or in part, or which prohibit actions,
subsequent to the Closing shall survive the Closing and terminate on the earlier
of their completion and the one year anniversary the Closing Date. All other
covenants and agreements contained herein, and all representations and
warranties contained herein or in any certificated deliveries hereunder, shall
not survive the Closing and shall thereupon terminate.

[Signature pages follow.]

 

50



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their duly authorized representatives, all as of the Effective
Date.

 

GENERAL WIRELESS INC. By:

/s/ Soohyung Kim

Name: Soohyung Kim Title: Chief Executive Officer

 

[Signature Page to Asset Purchase Agreement]



--------------------------------------------------------------------------------

RADIOSHACK CORPORATION By:

/s/ Joseph Magnacca

Name: Joseph Magnacca Title: Chief Executive Officer

 

[Signature Page to Asset Purchase Agreement]



--------------------------------------------------------------------------------

ATLANTIC RETAIL VENTURES, INC. By:  

/s/ Robert C. Donohoo

Name:   Robert C. Donohoo Title:   President ITC SERVICE, INC. By:  

/s/ Robert C. Donohoo

Name:   Robert C. Donohoo Title:   President MERCHANDISING SUPPORT SERVICES,
INC. By:  

/s/ Joel H. Tiede

Name:   Joel H. Tiede Title:   President RADIOSHACK GLOBAL SOURCING CORPORATION
By:  

/s/ Robert C. Donohoo

Name:   Robert C. Donohoo Title:   President

 

[Signature Page to Asset Purchase Agreement]



--------------------------------------------------------------------------------

RADIOSHACK GLOBAL, SOURCING, INC. By:   /s/ Robert C. Donohoo Name:   Robert C.
Donohoo Title:   President RS IG HOLDINGS INCORPORATED By:   /s/ Robert C.
Donohoo Name:   Robert C. Donohoo Title:   President SCK, INC. By:   /s/ Robert
C. Donohoo Name:   Robert C. Donohoo Title:   President TANDY FINANCE
CORPORATION By:   /s/ Robert C. Donohoo Name:   Robert C. Donohoo Title:  
President

[Signature Page to Asset Purchase Agreement]



--------------------------------------------------------------------------------

TANDY HOLDINGS, INC. By:   /s/ Robert C. Donohoo Name:   Robert C. Donohoo
Title:   President TANDY INTERNATIONAL CORPORATION By:   /s/ Robert C. Donohoo
Name:   Robert C. Donohoo Title:   President TRS QUALITY INC. By:   /s/ Joel H.
Tiede Name:   Joel H. Tiede Title:   President TE ELECTRONICS LP By:  
RadioShack Corporation, General Partner By:   /s/ Joseph Magnacca Name:   Joseph
Magnacca Title:   Chief Executive Officer

 

[Signature Page to Asset Purchase Agreement]



--------------------------------------------------------------------------------

IGNITION L.P. By:   RadioShack Corporation, as General Partner By:  

/s/ Joseph Magnacca

Name:   Joseph Magnacca Title:   Chief Executive Officer RADIOSHACK CUSTOMER
SERVICE LLC By:  

/s/ Joel H. Tiede

Name:   Joel H. Tiede Title:   President RADIOSHACK GLOBAL SOURCING
LIMITED PARTNERSHIP By:   RadioShack Corporation, as General Partner By:  

/s/ Joseph Magnacca

Name:   Joseph Magnacca Title:   Chief Executive Officer RSIGNITE, LLC By:  

/s/ Robert C. Donohoo

Name:   Robert C. Donohoo Title:   President

[Signature Page to Asset Purchase Agreement]



--------------------------------------------------------------------------------

TRADE AND SAVE LLC By:  

/s/ William R. Russum

Name:   William R. Russum Title:   President and Treasurer

[Signature Page to Asset Purchase Agreement]



--------------------------------------------------------------------------------

Annex A

Subsidiary Sellers

Atlantic Retail Ventures, Inc.

Ignition L.P.

ITC Services, Inc.

Merchandising Support Services, Inc.

RadioShack Customer Service LLC

RadioShack Global Sourcing Corporation

RadioShack Global Sourcing Limited Partnership

RadioShack Global Sourcing, Inc.

RS Ig Holdings Incorporated

RSIgnite, LLC

SCK, Inc.

Tandy Finance Corporation

Tandy Holdings, Inc.

Tandy International Corporation

TE Electronics LP

Trade and Save LLC

and TRS Quality, Inc.

 

[Signature Page to Asset Purchase Agreement]